                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF
FLORIDA, INC., THE ANDREW
                                           Case No. 4:18-cv-00251
GOODMAN FOUNDATION, INC.,
                                           (MW/CAS)
AMOL JETHWANI, MARY ROY a/k/a
JAIME ROY, DILLON BOATNER,
ALEXANDER ADAMS, ANJA RMUS,
MACKINTOSH JOACHIM, BRIANNA
PALAZZOLO, and ALEXANDER
PEREDA,
     Plaintiffs,
      v.

LAUREL M. LEE, in her official capacity
as the Florida Secretary of State,

     Defendant.


       SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND
                    INJUNCTIVE RELIEF
      Plaintiffs, LEAGUE OF WOMEN VOTERS OF FLORIDA, INC., THE

ANDREW GOODMAN FOUNDATION, INC., AMOL JETHWANI, MARY

ROY a/k/a JAIME ROY, DILLON BOATNER, ALEXANDER ADAMS, ANJA

RMUS,      MACKINTOSH       JOACHIM,      BRIANNA     PALAZZOLO,    and

ALEXANDER PEREDA, by and through their undersigned counsel, file this

SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE

RELIEF against Defendant LAUREL M. LEE, in her official capacity as the


                                     1
Florida Secretary of State (the “Secretary”),1 and allege as follows:

                              NATURE OF THE CASE

      1.     This litigation concerns the Secretary’s interpretation and application

of Florida law as it relates to early voting sites in facilities affiliated with Florida’s

colleges and universities. Although nothing in Fla. Stat. § 101.657 (1)(a) (the

“Early Vote Statute”), the law that establishes where Florida’s supervisors of

elections (the “supervisors”) may offer early voting, explicitly prohibits the use of

such facilities, the Secretary issued an advisory opinion in 2014 that found that (1)

any facilities that are “related” to, “designated for,” “affiliated with,” or “part of” a

Florida college or university were impermissible early voting sites; and (2) student

unions, such as the University of Florida’s (“UF”) Reitz Union do not constitute

government-owned community centers or convention centers for purposes of early

voting under the Early Vote Statute (the “2014 Opinion”).

      2.     Plaintiffs brought this action to obtain declaratory relief and

preliminary and permanently enjoin the 2014 Opinion, both because of its

discriminatory purpose and effect, specifically in burdening and in some cases

denying the voting rights of Plaintiffs, together with hundreds of thousands of




1
 For purposes of the Supplemental Complaint, all allegations referencing the
Secretary encompass both Secretary Lee in her official capacity, as well as her
predecessors in their official capacities.

                                            2
Florida’s young voters, under the First, Fourteenth, and Twenty-Sixth

Amendments.

      3.    In July of last year, the Court issued Plaintiffs’ requested preliminary

injunction (the “Preliminary Injunction Order”), finding that the 2014 Opinion

violated the First, Fourteenth, and Twenty-Sixth Amendments—a finding that the

Secretary declined to appeal. Nevertheless, the Secretary continues to deny any and

all wrongdoing in connection with the interpretations expressed in the 2014

Opinion and continues to make shifting and ambiguous statements regarding the

permissibility of college and university campus early voting sites, declining

repeatedly to offer clear and unambiguous direction to the supervisors as a whole

to ensure that young voters’ access to early voting is not thwarted by the

Secretary’s historically hostile and persistently opaque interpretation of the Early

Vote Statute.

      4.    After the Court issued its Preliminary Injunction Order, in which it

found the Secretary’s alternative explanation for the total dearth of early voting

sites on campus—a claimed lack of adequate parking—to be pretextual, eleven

early voting sites were opened on Florida’s college and university campuses. This

immediate response itself proved that the Court’s conclusion about the Secretary’s

arguments about parking was correct. Supervisors had not offered early voting on




                                         3
campus previously for a very simple reason—they understandably believed the

Secretary interpreted the Early Vote Statute to prohibit it.

      5.     As a direct result of Plaintiffs’ efforts and the Court’s issuance of the

preliminary injunction order, nearly 60,000 ballots were cast at those eleven early

voting sites that otherwise would have never been opened.

      6.     Following the issuance of the Preliminary Injunction Order, the

Secretary offered several new directives, each of which underscored that, while

early voting could presently be offered on campus as a result of the Court’s order,

that order was preliminary and subject to change. The Secretary’s most recent

directive, which was issued in a clear effort to moot this action, was no different;

further, it explicitly appears to reembrace the conclusion of the 2014 Opinion, that

student unions do not qualify as the types of sites that may be used permissibly for

early voting under the Early Vote Statute (the “2019 Directive”).

      7.     Plaintiffs supplement their Complaint to clearly reach the Secretary’s

continued conduct, which, upon information and belief, is both intentionally

discriminatory toward young voters and will have the effect of burdening or

denying their right to participate in elections in Florida, in violation of the First,

Fourteenth, and Twenty-Sixth Amendments. In addition, just one day after the

Court rejected the Secretary’s argument that the 2019 Directive rendered this

matter moot, the Florida Legislature slipped in a last-minute amendment to the


                                           4
Early Vote Statute in an attempt to codify the exact pretextual alternative

explanation for the Secretary’s discriminatory and burdensome interpretation of the

Statute into the law (the “Permitted Parking Prohibition”), and avoid the import

and impact of this Court’s Preliminary Injunction Order, specifically the discretion

to the supervisors to offer early voting to the substantial populations of young

voters that reside in or around the state’s college and university campuses.

Plaintiffs supplement their Complaint to add claims reaching this unjustifiable

revision to the law, which also violates the First, Fourteenth, and Twenty-Sixth

Amendments. Plaintiffs also supplement the complaint to add additional student

plaintiffs and update the complaint’s factual allegations regarding the existing

plaintiffs.

                          JURISDICTION AND VENUE

       8.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to

redress the deprivation under color of state law of rights secured by the United

States Constitution.

       9.     This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States.

       10.    This Court has personal jurisdiction over the Secretary, who is sued in

her official capacity only.


                                          5
      11.    Venue is proper in the Tallahassee Division of the U.S. District Court

in the Northern District of Florida pursuant to 28 U.S.C. § 1391(b) because, inter

alia, the Secretary resides in the Tallahassee Division in the Northern District, is

subject to this Court’s personal jurisdiction, and a substantial part of the events that

gave rise to Plaintiffs’ claims occurred in this judicial district.

      12.    This Court has the authority to enter a declaratory judgment pursuant

to 28 U.S.C. §§ 2201 and 2202.

      13.    All conditions precedent to the maintenance of this case and

Plaintiffs’ claims have occurred, been performed, or otherwise waived.

                                       PARTIES

      14.    Plaintiff, LEAGUE OF WOMEN VOTERS OF FLORIDA, INC. (the

“League”), is a nonpartisan political organization dedicated to encouraging

informed and active participation of citizens in government, including young

citizens in Florida. Among other things, the League educates citizens about their

voting rights and facilitates voting including through get-out-the-vote efforts,

registration drives, and BeReadytoVote.org, which is a website published by the

League to give Florida voters “all the voter registration and election information

[they] need.” The League is active in, and dedicated to, enabling and protecting the

right to vote of Florida’s young voters, including specifically students who are

eligible to vote. Demonstrative of this commitment, the League offers free


                                            6
membership to all Florida students. The League has 6,721 members, approximately

548 of whom are students. A substantial number of the League’s student members

reside on or near Florida’s college or university campuses. To achieve its mission,

the League devotes substantial time, effort, and resources to encouraging voting by

engaging in voter registration at various community events, in public places, such

as parks and college and university campuses, and by educating members of the

community, including young people on campuses, about the League, public policy

issues, and the importance of voting.

      15.    In 2018, after the issuance of the Preliminary Injunction Order, the

League and its members advocated to supervisors, county government, and

university officials for the placement of early voting sites on college and university

campuses. While some supervisors, county governments, and university officials

moved quickly, it took a campaign of public advocacy by the League and its allies

to convince decisionmakers in other locations to establish campus early voting

sites. The Permitted Parking Prohibition, which places additional restrictions upon

the selection of early voting sites, will only make these efforts more difficult. In

the case of some campuses with very limited nonpermitted parking options, the

Permitted Parking Prohibition may make it impossible for a supervisor to locate

early voting sites so as to provide all voters in the county—including young voters

who live and work on or in close proximity to such campuses—an equal


                                          7
opportunity to cast a ballot. The League has devoted and will continue to devote

substantial time, effort, and resources to such campaigns for the placement of early

voting sites on college and university campuses. Thus, as a direct result of the

Secretary’s interpretation of the Early Vote Statute and the Permitted Parking

Prohibition, the League’s organizational mission and a substantial number of its

members and the constituencies that the League serves, have been and will suffer

injury to both their organizational mission and voting rights. In addition, many of

the League’s members, and members of the voting constituencies the League exists

to serve, will find it highly difficult—and, in some cases, impossible—to travel to

their closest early voting site, which, in many cases, may be several miles away, to

participate in early voting. These injuries are highly likely to repeat themselves if

the Secretary is not permanently enjoined from interpreting, applying, and

enforcing the Early Vote Statute in a manner that discriminates against young

voters by targeting on-campus voting in particular—either expressly as in the 2014

Opinion, or implicitly as in the 2019 Directive and the Permitted Parking

Prohibition.

      16.      Plaintiff, THE ANDREW GOODMAN FOUNDATION, INC., is a

nonpartisan, nonprofit organization with the mission of making young voices and

votes a powerful force in democracy. In the summer of 1964, Andrew Goodman,

the Foundation’s namesake, participated in Freedom Summer, a voter registration


                                         8
project aimed at registering African-American voters in Mississippi. On Andrew

Goodman’s first day, June 21, 1964, he and his fellow civil rights advocates James

Chaney and Michael Schwerner were kidnapped and murdered by members of the

Ku Klux Klan, who did not want Black Mississippians to have access to the ballot

box and the right to vote. Today, the Andrew Goodman Foundation empowers and

develops youth leaders who work to increase youth civic power and youth voting

rates, and provides financial assistance, training and mentoring to student leaders

and recent college graduates as well as mini-grants to select institutions of higher

learning. The Andrew Goodman Foundation’s Vote Everywhere initiative is a

national, non-partisan, civic engagement movement of student leaders (“Student

Ambassadors”) and university partners. The program provides extensive training,

resources, as well as a peer network to support its Student Ambassadors while they

work to register voters, remove voting barriers, organize Get Out The Vote

(“GOTV”) activities, and tackle important social justice issues on their college

campuses. Vote Everywhere is located on 59 campuses in 24 states plus

Washington D.C., including four campuses in the state of Florida: The UF campus

in Gainesville and three campuses at Miami Dade College. To achieve its mission,

the Andrew Goodman Foundation devotes substantial time, effort, and resources to

training and supporting Student Ambassadors who work to transform their campus

culture to encourage youth civic engagement and electoral participation, including


                                         9
registering voters, removing impediments to voting, GOTV, and advocating for the

voting rights of their communities.

      17.    In 2018, after the issuance of the Preliminary Injunction Order, the

Andrew Goodman Foundation and its members advocated to supervisors, county

government, and university officials for the placement of early voting sites on

college and university campuses. While some supervisors, county governments,

and university officials moved quickly, it took a campaign of public advocacy by

the Andrew Goodman Foundation and its allies to convince decisionmakers in

other locations to establish campus early voting sites. The Permitted Parking

Prohibition, which places additional restrictions upon the selection of early voting

sites, will only make these efforts more difficult. In the case of some campuses

with very limited nonpermitted parking options, the Permitted Parking Prohibition

may make it impossible for a supervisor to locate early voting sites so as to provide

all voters in the county—including young voters who live and work on and in close

proximity to such campuses—an equal opportunity to cast a ballot. The Andrew

Goodman Foundation has devoted and will continue to devote substantial time,

effort, and resources to such campaigns for the placement of early voting sites on

college and university campuses. Thus, as a direct result of the Secretary’s

interpretation of the Early Vote Statute and the Permitted Parking Prohibition, the

Andrew Goodman Foundation’s organizational mission of making young voices


                                         10
and votes a powerful force in democracy has been and will continue to suffer

injury, as will the voting rights of the student voters that the Andrew Goodman

Foundation serves to champion and protect. In addition, the Andrew Goodman

Foundation’s Student Ambassadors themselves, as well as the student members of

the campus communities that the Student Ambassadors serve, will find it highly

difficult—and, in some cases, impossible—to travel to their closest early voting

site, which, in many cases, may be several miles away, to participate in early

voting. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      18.    Plaintiff AMOL JETHWANI is a resident of Miami-Dade County and

is 22 years old. In 2018, Mr. Jethwani was enrolled at UF and was a registered

voter in Alachua County, Florida. Mr. Jethwani plans to update his registration to

Miami-Dade County when he moves into a new apartment in North Miami Beach

within the next few weeks. Mr. Jethwani is applying to the University of Central

Florida’s online degree program, and will likely enroll in the spring of 2020. Mr.

Jethwani is currently working full time in Miami Dade County as a community

organizer, with a focus on electoral organizing and GOTV efforts at campuses in


                                         11
Miami-Dade County including but not limited to Florida International University

(“FIU”) and the University of Miami. A significant component of Mr. Jethwani’s

GOTV activities at college campuses in 2020 will include promoting early voting

and assisting college students with early voting. In 2018, Mr. Jethwani lived four

blocks from the campus of UF at 1500 NW 4th Avenue, Gainesville, FL 32603,

and was registered to vote at that address. Mr. Jethwani originally preregistered to

vote in high school; the UF College Democrats helped him change his registration

to Gainesville when he was a freshman. Mr. Jethwani has consistently used early

voting to vote in Florida, but because all of his experience as a voter in Florida thus

far has been as a student of a public university, until the Preliminary Injunction

Order, early voting had always come with considerable difficulty. In the spring of

2016, he was able to vote in the Democratic primary and city election only because

he was driven to the polls by a member of the UF College Democrats, who had a

car. In the fall of 2016, Mr. Jethwani worked with the Florida Democratic Party to

coordinate rides to polling sites for college students for both early and election day

voting. This involved signing up students who wanted to vote, finding students

willing to drive, coordinating the students who wanted to vote with the students

with cars, and then finding a time when everyone’s schedule would permit them to

go to vote. In addition, given space constraints, each car could necessarily only fit

four interested voters. In the spring of 2018, Mr. Jethwani was a full-time student


                                          12
and active member of the Florida College Democrats at both the UF and statewide

level, and was a candidate for the Florida House of Representatives. Because his

schedule was likely to make it difficult and burdensome for him to vote on election

day, he hoped to be able to use early voting in the 2018 primary and general

elections. However, until the Preliminary Injunction Order, traveling to and from

the nearest early voting site was likely to be burdensome. Prior to the Preliminary

Injunction Order, the closest early voting location to Mr. Jethwani’s residence at

the time was located 1.5 miles away, at the Gainesville Office of the Supervisor of

Elections.

      19.    In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Alachua County Supervisor was able to designate UF’s Reitz

Union as an early voting location and Mr. Jethwani voted early at that location. Mr.

Jethwani plans to vote in the March 17, 2020 presidential preference primary

election, in the August 18, 2020 primary, and in the November 3, 2020 general

election. Because Mr. Jethwani’s work schedule is likely to make it difficult and

burdensome for him to vote on election day, he hopes to be able to use early voting

in the 2020 primary and general elections. However, because his community

organizing work will frequently require him to be present at various campuses in

Miami-Dade County during the early voting period, traveling to off-campus early

voting sites is likely to be burdensome for Mr. Jethwani. In addition, if early voting


                                         13
sites are not located on campuses in Miami-Dade County, including FIU and the

University of Miami, Mr. Jethwani will have to expend more resources and effort

to achieve his interest as an organizer in conducting GOTV efforts targeting

college student voters.

      20.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mr. Jethwani’s right to vote has been and will continue to be burdened, both

because he was and will be denied equal opportunity to participate in early voting

as compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Mr. Jethwani, to access early voting in

Florida. In addition, Mr. Jethwani’s interest in organizing other young voters to

participate in the democratic process has been and will continue to suffer injury.

These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.




                                         14
      21.   Plaintiff MARY ROY, who identifies as gender queer, prefers the use

of the gender-neutral pronoun “they,” and goes by “Jaime,” is a resident and

registered voter in Alachua County, Florida. They are 21 years old and a rising

senior at UF. In addition to attending school fulltime through the spring of 2019,

they also worked approximately 15 to 20 hours a week as a freelance writer and

had a busy extracurricular schedule that involves youth civic engagement

organizing and activism and swing dancing. Mx. Roy has also previously served as

an Andrew Goodman Foundation Student Ambassador. Mx. Roy is currently on a

leave of absence during the fall semester of 2019, and plans to re-enroll as a full

time student in the spring of 2020, continuing through the fall semester of 2020.

Mx. Roy lives approximately three miles from the UF campus and is registered to

vote at their current address, 4455 SW 34th Street, Gainesville, FL 32608. In

August 2019, Mx. Roy will move to 2330 SW Williston Road, Gainesville, FL

32608, which is also approximately three miles from campus. Mx. Roy has used

both early and election day voting to vote in Florida, but, prior to the Court’s

Preliminary Injunction Order, voting early came with considerable difficulty, as

Mx. Roy does not own a vehicle and is entirely dependent on public transportation.

They were able to vote early in the 2016 general election at Gainesville’s

Millhopper Library, because they were given a ride by their sister. For the 2018

Gainesville City Commissioner race, Mx. Roy voted in-person on election day at


                                        15
the Florida Museum of Natural History in Gainesville. In order to get to the Florida

Museum of Natural History to vote, Mx. Roy had to take two buses from their

house for a trip that takes between 40 minutes to one hour each way.

      22.   In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Alachua County Supervisor was able to designate UF’s Reitz

Union as an early voting location and Mx. Roy voted early at that location. Mx.

Roy plans to vote in the March 17, 2020 presidential preference primary election,

in the August 18, 2020 primary, and in the November 3, 2020 general election.

Because Mx. Roy’s schedule and reliance on public transit are likely to make it

difficult and burdensome for them to vote on election day, they hope to be able to

use early voting in the 2020 primary and general elections. However, if the Reitz

Union or another centrally located campus facility is not an early voting site,

traveling to and from the nearest early voting site is likely to be burdensome for

Mx. Roy.

      23.   Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mx. Roy’s right to vote has been and will be continue to be burdened, both because

they were and will be denied equal opportunity to participate in early voting as

compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the


                                        16
Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Mx. Roy, to access early voting in Florida.

These injuries are highly likely to repeat themselves, if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      24.    Plaintiff DILLON BOATNER is currently a registered voter in

Alachua County, Florida. He is 22 years old, a student at UF, and a student

member of the League. Since the fall of 2018, Mr. Boatner has lived at 318 SW

27th St., Gainesville, FL 32607, about one mile from campus. Mr. Boatner

passionately believes there should be early in-person voting on campus and he has

vigorously campaigned for on-campus early voting. At a League event in

December 2017, Mr. Boatner asked State Senator Keith Perry (R - 8th District)

whether he would be willing to support a bill to change Florida law to explicitly

permit early in-person voting on campus. Mr. Boatner was told by Senator Perry,

however, that it was too late in the legislative session to propose a new bill.

Undeterred, Mr. Boatner found a somewhat-related bill that sought to amend the

vote-by-mail statute to allow for voters to drop off vote by mail ballots at any early

voting location within the county where the voter is registered, and he testified


                                         17
before the Senate Rules Committee about amending the bill to include a change to

the Early Vote Statute.

      25.   Mr. Boatner is both a student and has worked since his freshman year,

first delivering pizzas and more recently on political campaigns. He currently

works 30-40 hours per week in addition to taking a part-time course load. Mr.

Boatner plans to graduate from UF after either the fall or spring semester of the

2019-2020 school year. He plans to continue to work after he graduates, and may

continue to live at his current address in Gainesville, or may move elsewhere in the

state. In 2018, Mr. Boatner was concerned his schedule was likely to make it

difficult and burdensome to vote on election day, so he hoped to be able to use

early voting in the 2018 general election. Prior to the Court’s Preliminary

Injunction Order, the closest early voting location to Mr. Boatner’s residence was

located approximately 2.5 miles away at the Gainesville Office of the Supervisor

of Elections. While Mr. Boatner owns a car, he commutes to campus on the bus or

on foot daily for class because parking on campus is difficult. In the 2018 general

election, as a result of the Court’s Preliminary Injunction Order, the Alachua

County Supervisor was able to designate UF’s Reitz Union as an early voting

location and Mr. Boatner voted early at that location. Mr. Boatner plans to vote in

the March 17, 2020 presidential preference primary election, in the August 18,

2020 primary, and in the November 3, 2020 general election. Because Mr.


                                        18
Boatner’s schedule is likely to make it difficult and burdensome for him to vote on

election day, he hopes to be able to use early voting in the 2020 primary and

general elections. However, if the Reitz Union or another centrally located campus

facility is not an early voting site, traveling to and from the nearest early voting site

is likely to be burdensome for Mr. Boatner.

      26.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mr. Boatner’s right to vote was significantly burdened, both because he was denied

an equal opportunity to participate in early voting as compared to voters who do

not live on or in close proximity to Florida’s higher educational institutions, and

because the because the Secretary’s interpretation and the Permitted Parking

Prohibition are meant to and will have the effect of making it more difficult for

young voters, such as Mr. Boatner, to access early voting in Florida. These injuries

are highly likely to repeat themselves, if the Secretary is not permanently enjoined

from interpreting, applying, and enforcing the Early Vote Statute in a manner that

discriminates against young voters by targeting on-campus voting in particular—

either expressly as in the 2014 Opinion, or implicitly as in the 2019 Directive and

the Permitted Parking Prohibition.

      27.    Plaintiff ALEXANDER ADAMS is a registered voter in Leon

County, Florida. He is 20 years old and a rising senior at Florida State University


                                           19
(“FSU”). Mr. Adams lives on-campus and is registered to vote at 0 Ragans Hall,

Tallahassee, FL 32306, although his dorm assignment changes from semester to

semester. Mr. Adams anticipates that his dorm assignment will change in the fall;

he intends to update his registration to reflect this change once he has a final dorm

assignment. Mr. Adams plans to graduate from FSU after the 2020 spring

semester, and plans to apply to graduate programs at FSU. If he enrolls in a FSU

graduate program in the fall, he intends to continue to live on or near the FSU

campus and anticipates that his other relevant circumstances will likewise remain

unchanged in any meaningful way.

      28.    The 2018 election was the first election in which Mr. Adams was

eligible to vote. Mr. Adams was eager to vote and was preregistered to vote at the

Department of Motor Vehicles when he first received his driver’s license at 16

years old, while living with his parents. When he arrived on campus at 17 years

old, a student group helped him change his registration to reflect his campus

address. In the 2018-2019 school year, Mr. Adams was a teaching assistant for two

classes, took an 18-credit course load, and began to work on his honors thesis in

political science. A traditional fulltime course load at FSU is 12 credits, and most

students take between 12 to 15 credits per semester. Mr. Adams was concerned

that his schedule was likely to make it difficult and burdensome to vote on election

day, so he hoped to be able to use early voting in the 2018 general election. Prior to


                                         20
the Preliminary Injunction Order, the closest early voting location to Mr. Adams’s

residence at the time was located 1.0 miles away at the Leon County Courthouse.

      29.    In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Leon County Supervisor was able to designate FSU’s Tucker

Civic Center as an early voting location and Mr. Adams voted early at that

location. Mr. Adams plans to vote in the March 17, 2020 presidential preference

primary election, in the August 18, 2020 primary, and in the November 3, 2020

general election. Because Mr. Adams’s schedule is likely to make it difficult and

burdensome for him to vote on election day, he hopes to be able to use early

voting. During the upcoming school year, Mr. Adams will again serve as a

teaching assistant for two classes, will take a 15 to 16-credit course load, and will

be preparing applications to graduate schools. Almost all of Mr. Adams’s classes

for the upcoming year will meet on Tuesdays, making it very difficult for Mr.

Adams to vote in person at a polling place on a Tuesday election day. If the Tucker

Center or another centrally located campus facility is not an early voting site,

traveling to and from the nearest early voting site is likely to be burdensome for

Mr. Adams.

      30.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mr. Adams’s right to vote has been and will continue to be burdened, both because


                                         21
he was and will be denied equal opportunity to participate in early voting as

compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Mr. Adams, to access early voting in

Florida. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      31.    Plaintiff ANJA RMUS is a resident and registered voter in Alachua

County, Florida. She is 20 years old and a rising junior at UF. Ms. Rmus is moving

into a new apartment near the UF campus and plans to update her voter registration

to her new address, 902 SW 7th Avenue, Gainesville, FL 32601. She plans to

continue to reside at this apartment during her senior year, which will begin in the

Fall of 2020. Ms. Rmus is a full time student with an 18-credit course load, and has

a busy extracurricular schedule that includes service as the president of a student

club, tutoring, and volunteering with a nonpartisan civic engagement and GOTV

effort on campus. Ms. Rmus has used both early and election day voting to vote in

Florida, but prior to the Preliminary Injunction Order, early voting came with


                                         22
considerable difficulty. Ms. Rmus has a vehicle but is concerned about using it

frequently because it does not run well and because she is always concerned with

losing her parking space, a frequent issue in Gainesville. Ms. Rmus uses her

vehicle only to visit her family in Sarasota once or twice a month and otherwise

walks everywhere. In the first election in which she was eligible to vote, her car

was not functioning well and she was able to use early voting only because she was

driven to the polls by a friend with a functioning vehicle and a dedicated parking

space. In the second election for which she was eligible to vote, a Gainesville City

Commissioner run-off election, Ms. Rmus found time to vote on election day only

because she did not have classes that day. Because Ms. Rmus’s schedule was likely

to make it difficult and burdensome for her to vote on election day, she hoped to be

able to use early voting in the 2018 primary and general elections. Prior to the

Preliminary Injunction Order, the closest early voting location to Ms. Rmus’s

residence at the time was located 1.2 miles away, at the Gainesville Office of the

Supervisor of Elections.

      32.   In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Alachua County Supervisor was able to designate UF’s Reitz

Union as an early voting location and Ms. Rmus voted early at that location. Ms.

Rmus plans to vote in the March 17, 2020 presidential preference primary election,

in the August 18, 2020 primary, and in the November 3, 2020 general election.


                                        23
Because Ms. Rmus’s schedule is likely to make it difficult and burdensome for her

to vote on election day, she hopes to be able to use early voting in the 2020

primary and general elections. However, if the Reitz Union or another centrally

located campus facility is not an early voting site, traveling to and from the nearest

early voting site is likely to be burdensome for Ms. Rmus.

      33.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Ms. Rmus’s right to vote has been and will continue to be burdened, both because

she was and will be denied equal opportunity to participate in early voting as

compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Ms. Rmus, to access early voting in

Florida. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      34.    Plaintiff MACKINTOSH “MACK” JOACHIM is a registered voter in

Alachua County, Florida. He is 20 years old and a rising junior at UF. Mr. Joachim


                                         24
lives in an apartment approximately three miles from the UF campus and is

registered to vote at his current address, 3415 SW 39th Blvd, Gainesville, FL

32608. He plans to continue living at his current address for the foreseeable future.

In addition to attending school fulltime, Mr. Joachim works on campus about 20

hours per week. Mr. Joachim also has a busy extracurricular schedule that includes

student body government, his work as the President of the Gator Chapter of the

NAACP, and voter registration and GOTV activities in the Gainesville Black

community. Mr. Joachim does not own a car and commutes from his apartment to

the Reitz Union by bus every day.

      35.    Without the ability to vote early at the Reitz Union or another

centrally located on-campus site, voting early (and, in Mr. Joachim’s case, voting

at all) would come with considerable difficulty. Mr. Joachim’s 2018 assigned

election day in-person voting site was prohibitively burdensome for him to access.

In order to vote in-person on election day at his assigned polling place at the

Florida Museum of Natural History in Gainesville, he would need to either walk or

take a bus and walk for a trip that would take about 40 minutes each way. In

addition, during the 2018 general election, Mr. Joachim served as an election day

pollworker for Alachua County, and was assigned at the last minute to a polling

location that was different than his assigned precinct, which he reached by paying

for a ridesharing service. Mr. Joachim plans to serve as a pollworker in future


                                         25
elections as well. During the 2018 primary election, Mr. Joachim traveled to the

Gainesville Office of the Supervisor of Elections in order to vote early using a

ridesharing service, a trip that cost him approximately $15 each way.

      36.   In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Alachua County Supervisor was able to designate UF’s Reitz

Union as an early voting location. Mr. Joachim voted during early voting at the

Reitz Union in the 2018 general election and has since voted during early voting at

that same location for a local city election. In 2020, Mr. Joachim plans to vote in

the March 17, 2020 presidential preference primary election, in the August 18,

2020 primary, and in the November 3, 2020 general election. Because Mr.

Joachim’s schedule and reliance on public transportation is likely to make it

difficult and burdensome for him to vote on election day, he hopes to be able to use

early voting in the 2020 primary and general elections. However, if the Reitz

Union or another centrally located campus facility is not an early voting site,

traveling to and from the nearest early voting site is likely to be burdensome for

Mr. Joachim.

      37.   Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mr. Joachim’s right to vote has been and will continue to be burdened, both

because he was and will be denied equal opportunity to participate in early voting


                                        26
as compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Mr. Joachim, to access early voting in

Florida. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      38.    Plaintiff BRIANNA PALAZZOLO is a registered voter in Miami-

Dade County, Florida. She is 19 years old and a rising sophomore at FIU. Ms.

Palazzolo pre-registered to vote in Broward County when she was 16 years old.

Ms. Palazzolo currently lives in a dormitory on campus. During the 2018-2019

school year, she lived in a different campus dormitory, where she is registered to

vote. She plans to update her voter registration to reflect her new dormitory’s

address, 11040 SW 14th St, Miami, FL 33174. In addition to attending school

fulltime in the Fall of 2019, Ms. Palazzolo will be working on campus about 10-15

hours per week. Ms. Palazzolo also has a busy extracurricular schedule that

includes serving as a member of the Youth Advisory Board for the City of

Sweetwater, and voter registration and GOTV activities on campus and in the


                                         27
community. Ms. Palazzolo does not own a car and relies primarily upon friends

with cars and ridesharing services to travel to locations that are not within walking

distance of her dormitory.

      39.    Without the ability to vote early at the FIU Student Academic Success

Center or another centrally located on-campus site, voting early would come with

considerable difficulty for Ms. Palazzolo. Prior to the Preliminary Injunction

Order, the closest early voting location to Ms. Palazzolo’s residence at the time

was located about 2 miles away, at the West Dade Regional Library. In order to

travel to this site from her residence at the time, Ms. Palazzolo would have had to

rely upon public transportation for a trip that would take about 25-30 minutes each

way, or would have had to split the cost of a ridesharing service with friends.

      40.    In the 2018 general election, as a result of the Court’s Preliminary

Injunction Order, the Miami-Dade County Supervisor was able to designate the

FIU Student Academic Success Center as an early voting location. Ms. Palazzolo

voted during early voting at the Student Academic Success Center in the 2018

general election. Before she walked to the Student Academic Success Center to

vote on the first day of early voting, Ms. Palazzolo knocked on the doors of her

dormitory hallmates, and invited them to join her. About twenty-five students from

Ms. Palazzolo’s dormitory joined her. Ms. Palazzolo found the pollworkers at the

Student Academic Success Center to be well prepared, and did not notice or hear


                                         28
about any problems encountered by other students voting at the site. In 2020, Ms.

Palazzolo again plans to vote in the March 17, 2020 presidential preference

primary election, in the August 18, 2020 primary, and in the November 3, 2020

general election. Because Ms. Palazzolo’s schedule is likely to make it difficult

and burdensome for her to vote on election day, she hopes to be able to use early

voting in the 2020 primary and general elections. However, if the Student

Academic Success Center or another centrally located campus facility is not an

early voting site, traveling to and from the nearest early voting site is likely to be

burdensome for Ms. Palazzolo.

      41.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Ms. Palazzolo’s right to vote has been and will continue to be burdened, both

because she was and will be denied equal opportunity to participate in early voting

as compared to voters who do not live or work on or in close proximity to Florida’s

higher educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Ms. Palazzolo, to access early voting in

Florida. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus


                                         29
voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      42.    Plaintiff ALEXANDER PEREDA is a registered voter in Miami-Dade

County, Florida. He is 19 years old and a rising second year student at Miami Dade

College-North Campus, where he is a member of the Honors College. The Honors

College involves a heavier and more rigorous course load, and almost half of

Honors College graduates transfer to a nationally-ranked four-year college after

two years. Mr. Pereda currently lives with his family at 8361 NW 166 Terrace,

Miami Lakes, FL, 33016 where he is registered to vote. Mr. Pereda voted for the

first time in the 2018 general election. In addition to attending school full time

during the upcoming Fall and Spring semesters, Mr. Pereda plans to work on

campus about 10 hours per week. Mr. Pereda also has a busy extracurricular

schedule that includes serving in leadership positions with a student organization

focusing on criminal justice issues and with the Phi Theta Kappa honor society,

and civic engagement GOTV activities on campus through his work as an Andrew

Goodman Foundation Student Ambassador. Mr. Pereda has a car and commutes to

campus each day from his home in Miami Lakes. Although his commute can take

as few as 20 minutes one way in the middle of the day, it can take him about an

hour during rush hour in the morning. During his first year on campus, Mr. Pereda

would arrive in the morning and would not usually leave campus until he was done


                                         30
with his evening classes or studying, typically after 8 p.m. He does not typically

use his car at all during that time. Mr. Pereda plans to graduate from Miami Dade

College in the spring or summer of 2020, and will apply to transfer to a four-year

institution, including four-year colleges and universities in the state of Florida.

      43.    Without the ability to vote early at the North Campus Library or

another centrally located on-campus site, voting early would come with

considerable difficulty for Mr. Pereda. In the 2018 general election, as a result of

the Court’s Preliminary Injunction Order, the Miami-Dade County Supervisor was

able to designate the Miami Dade College-North Campus Library as an early

voting location. Mr. Pereda attempted to vote during early voting at the North

Campus Library in the 2018 general election. When he presented himself to vote,

the pollworkers told him that there was an issue in their system that prevented him

from voting at that site. The pollworkers helped him locate another early voting

location. Because he was concerned that he would not be able to early vote on

another day due to his exam schedule, Mr. Pereda left campus and drove to that

other early voting location, which took him about 20 to 25 minutes. After a 20-

minute wait in line, Mr. Pereda was able to vote. Mr. Pereda estimates that had he

been permitted to vote at the North Campus Library early voting location, it would

have taken him about 10 minutes total. In addition, Mr. Pereda has concerns about

voting on election day. While volunteering with a local union to hand out flyers in


                                          31
the morning outside a local polling place on election day, Mr. Pereda witnessed

lines that stretched out of the building and down the block, and saw voters who

appeared to be leaving the line because they could not afford to wait any longer in

order to vote. Later that day, he attempted to help two of his friends find their local

polling place. His friends, who lived only a few blocks from one another, first

traveled to the wrong polling location, and it was only when they reached the

second polling location that they discovered that they were assigned to two

different polling places, which Mr. Pereda and his friends found to be very

confusing. In 2020, Mr. Pereda plans to vote in the March 17, 2020 presidential

preference primary election, in the August 18, 2020 primary, and in the November

3, 2020 general election. Because Mr. Pereda’s schedule is likely to make it

difficult and burdensome for him to vote on election day, he hopes to be able to use

early voting in the 2020 primary and general elections. However, if the North

Campus Library or another centrally located campus facility is not an early voting

site, traveling to and from the nearest early voting site is likely to be burdensome

for Mr. Pereda.

      44.    Thus, as a direct result of the Secretary’s interpretation and

implementation of the Early Vote Statute and the Permitted Parking Prohibition,

Mr. Pereda’s right to vote has been and will continue to be burdened, both because

he will be denied equal opportunity to participate in early voting as compared to


                                          32
voters who do not live or work on or in close proximity to Florida’s higher

educational institutions, and because the Secretary’s interpretation and the

Permitted Parking Prohibition are meant to and will have the effect of making it

more difficult for young voters, such as Mr. Pereda, to access early voting in

Florida. These injuries are highly likely to repeat themselves if the Secretary is not

permanently enjoined from interpreting, applying, and enforcing the Early Vote

Statute in a manner that discriminates against young voters by targeting on-campus

voting in particular—either expressly as in the 2014 Opinion, or implicitly as in the

2019 Directive and the Permitted Parking Prohibition.

      45.    Defendant LAUREL LEE is the Secretary of State of Florida and is

named as a Defendant in her official capacity. She is Florida’s chief elections

officer and, as such, is responsible for the administration and implementation of

election laws in Florida, including the Early Vote Statute. See Fla. Stat. §

97.012(1) (describing Secretary of State as “the chief election officer of the state”

who has the responsibility to “[o]btain and maintain uniformity in the

interpretation and implementation of the election laws”). To this end, the Secretary

has the power and authority to “[p]rovide written direction and opinions to the

supervisors on the performance of their official duties with respect to the Florida

Election Code or rules adopted by the Department of State,” and to “[b]ring and

maintain such actions at law or in equity by mandamus or injunction to enforce the


                                         33
performance of any duties of a county supervisor of elections or any official

performing duties with respect to [Florida election law].” Id. at §§ 97.012(16),

97.012(14). This case challenges the Secretary’s interpretation and application of

the Early Vote Statute prohibiting supervisors from placing early voting sites on

university or college campuses, as well as the Permitted Parking Prohibition

contained in the newly-amended Early Vote Statute, which echoes the pretextual

reasons given by the Secretary for the on-campus early voting ban and which the

Secretary is responsible for administering and implementing, including through the

provision of written directions and opinions to the supervisors, and through

bringing actions to enforce the performance of supervisors’ duties. The Secretary,

personally and through the conduct of her employees and agents, acted under color

of state law at all times relevant to this action.

                      STATEMENTS OF FACTS AND LAW

A.    History of Early Voting in Florida pre-2012

      46.    Florida infamously experienced a host of problems surrounding the

administration of the 2000 general election, including problems with registration,

absentee ballots, butterfly ballots, and significant recount issues, which eventually

required resolution in the Supreme Court. See generally Bush v. Gore, 531 U.S. 98

(2000); Mireya Navarro & Somini Sengupta, Arriving at Florida Voting Places,




                                            34
Some Blacks Found Frustration, N.Y. TIMES (Nov. 30, 2000).2 In an attempt to

remedy these problems, Florida introduced several reforms, including early voting,

which was enacted in 2004. See C.S.S.B. 2346, 2004 Fla. Sess. Ch. 2004-252, §

13; see also Abby Goodnough & Jim Yardley, In Florida, Early Voting Means

Early Woes, N.Y. TIMES (Oct. 19, 2004) (“Presidential voting in Florida began two

weeks early on Monday, in an effort to avoid many of the problems that plagued

Election Day 2000.”).3

      47.   Since its introduction, early voting has proved enormously popular

among Florida voters. More than one-third of Floridians who voted in 2004 used

early voting or absentee voting, accounting for around 2.8 of 7.6 million ballots

cast (37%). Since 2012, this ratio has been above 50% in every election: 56% in

2012 (roughly 4.8 million of the 8.53 million ballots cast), 53% in 2014 (roughly

3.2 million of the 6 million ballots cast), 68% in 2016 (roughly 6.6 million of the

9.6 million ballots cast), and 64% in 2018 (roughly 5.3 million of the 8.3 million

ballots cast). Thus, for more than half of Florida’s voters, early voting—and not

election day voting—has become the means by which they access the franchise.




2
  Available at https://www.nytimes.com/2000/11/30/us/contesting-vote-black-
voters-arriving-florida-voting-places-some-blacks-found.html; William Welch,
Florida voting -- what’s the hang up?, USA TODAY (Nov. 7, 2012).
3
  Available at https://www.nytimes.com/2004/10/19/us/the-2004-campaign-voters-
in-florida-early-voting-means-early-woes.html.

                                        35
      48.    Early voting has been particularly popular among Florida’s college

students. Among Florida college students whose campuses are enrolled in the

National Study of Learning Voting, and Engagement (“NSLVE”),4 which includes

around 65% of all Florida college students, 29% of those voting utilized early

voting in 2012, 19% utilized it in 2014, and 43% utilized it in 2016. These

numbers were significantly above the national averages in the 32 states plus the

District of Columbia that allow some form of early-in person voting, where early-

in person voting comprised 16% of college student turnout in 2012, 8% in 2014,

and 18% in 2016.

      49.    As originally enacted, the Early Vote Statute provided that:

      Early voting shall begin on the 15th day before an election and end on
      the day before an election. . . . Early voting shall be provided for at
      least 8 hours per weekday during the applicable periods. Early voting
      shall also be provided for 8 hours in the aggregate for each weekend
      during the applicable periods.

Fla. Stat. § 101.657(d) (2005).

      50.    Thus, when early voting was first approved in Florida, the early vote

period lasted 13 to 15 days, with 104 total hours of early voting, including eight

hours during each of the two weekends immediately preceding the election. The

4
 The NSLVE is a dataset that includes nearly 10 million students for each of the
past three national elections: 2012, 2014, and 2016. About 20 million students are
enrolled in U.S. higher education, so the NSLVE contains about half of all U.S.
college students. The NSLVE contains data for 705,140 students enrolled at
Florida institutions in 2012, 601,888 in 2014, and 727,597 in 2016.

                                        36
early vote statute gave supervisors the discretion to determine whether weekend

voting would take place on a Saturday, Sunday, or be split between those days. See

Florida v. United States, 885 F. Supp. 2d 299, 308-09 (D.D.C. 2012).

      51.    In 2005, the Legislature revised the statute slightly to allow more time

between the end of early voting and election day, amending it to allow early voting

to end “on the 2nd day before an election.” Brown v. Detzner, 895 F. Supp. 2d

1236, 1240 n.4 (M.D. Fla. 2012). This modification still left 96 total hours of early

voting.

      52.    This changed drastically in 2011, when the Republican-controlled

Legislature passed, and Governor Rick Scott signed, House Bill 1355 (“HB

1355”), an omnibus election reform bill.

      53.    As is relevant for the purposes of this lawsuit, HB 1355 reduced the

number of days that supervisors could offer early voting, from a maximum of 14 to

eight days; eliminated early voting on the Sunday immediately preceding election

day; and gave supervisors the discretion to offer a total of between 48 and 96 hours

of early voting, eliminating the requirement to provide 96 hours.

      54.    The Early Vote Statute in 2011 thus read in relevant part:

      Early voting shall begin on the 10th day before an election that
      contains state or federal races and end on the 3rd day before the
      election, and shall be provided for no less than 6 hours and no more
      than 12 hours per day at each site during the applicable period.



                                           37
Fla. Stat. § 101.657(d) (2011).

         55.   At the time that HB 1355 was enacted, five of Florida’s counties—

Collier, Hardee, Hendry, Hillsborough, and Monroe—were designated as

“covered” jurisdictions under Section 5 of the Voting Rights Act. Florida, 885 F.

Supp. 2d at 305. This meant that between 1975 and 2013, when the Supreme Court

decided Shelby County v. Holder, 570 U.S. 529 (2013), Florida’s language and

racial     minority   voters   in   those    counties   enjoyed      protection   from

disenfranchisement and burdens on the right to vote in the form of federal

oversight of any changes in voting laws, practices, or procedures.

         56.   Specifically, Section 5 prohibited covered jurisdictions from making

any changes to their election laws, practices, or procedures until either the U.S.

Department of Justice or a federal court determined that the change “does not have

the purpose and will not have the effect of denying or abridging the right to vote on

account of race or color or [membership in a language minority group].” 42 U.S.C.

§ 1973(c) (2011). This process of seeking approval from the Department of Justice

or a federal court was known as “preclearance.”

         57.   In accordance with Section 5’s requirements, shortly after HB 1355’s

reductions to early voting were passed by the Legislature and signed by the

Governor, the five covered Florida counties filed a complaint, seeking judicial

preclearance of the changes. The federal court, however, found that it could not


                                            38
preclear the early voting changes in HB 1355, “because the State has failed to

satisfy its burden of proving that those changes will not have a retrogressive effect

on minority voters.” Florida, 885 F. Supp. 2d at 303. “Specifically, the State has

not proven that the changes will be nonretrogressive if the covered counties offer

only the minimum number of early voting hours that they are required to offer

under the new statute, which would constitute only half the hours required under

the prior law.” Id.5

      58.    Eventually, the State was able to obtain Section 5 preclearance, but

only after it instituted a 7 a.m. to 7 p.m. voting schedule for the five covered

Florida counties. See Resp. re Mot. for J. on Count Four of the Fourth Am. Compl.

& Order State of Florida v. United States of America, et al., No. 1:11-cv-01428

(D.D.C. Sept. 5, 6, 2012), ECF Nos. 158, 159. The remainder of Florida’s counties

retained discretion to offer between 48 and 96 hours of early voting, under the

amended version of the law.

B.    The 2012 Election

      59.    Thus, at the time of the 2012 election, Florida law gave each county

(except for those then covered by Section 5) discretion to offer between 48 and 96

5
 Under Section 5 of the VRA, a change affecting voting is considered to have a
discriminatory effect if it will lead to a retrogression in the position of members of
a racial or language minority group (i.e., will make members of such a group worse
off than they had been before the change) with respect to their effective exercise of
the electoral franchise. Beer v. United States, 425 U.S. 130, 140–42 (1976).

                                         39
hours of early voting over a maximum of eight days. At the same time, Florida law

also severely limited the types of facilities that could be designated as early voting

sites.

         60.   The pre-2013 version of the Early Vote Statute provided in relevant

part:

         As a convenience to the voter, the supervisor of elections shall allow
         an elector to vote early in the main or branch office of the supervisor
         . . . The supervisor may also designate any city hall or permanent
         public library facility as early voting sites; however, if so designated,
         the sites must be geographically located so as to provide all voters in
         the county an equal opportunity to cast a ballot, insofar as is
         practicable.

Fla. Stat. § 101.657(1)(a) (2012).

         61.   In other words, in 2012, the Early Vote Statute strictly limited the

locations that could be used for early voting to the main or branch office of the

supervisor of elections. For a branch site to be used, it had to be a permanent

facility of the supervisor of elections and to have been designated and used as such

for at least one year prior to the election in which it would serve as an early voting

site. The only other permissible early voting sites were city halls or permanent

public library facilities.

         62.   This combination of highly restrictive voting laws proved to be a

recipe for disaster, as demonstrated by the November 2012 general election.

Floridians attempting to vote early and on election day that year encountered what


                                            40
the Secretary would later characterize as “excessive and unreasonable” long lines

at several different voting sites across the state. Sec’y of State Ken Detzner,

Recommendations for Increased Accessibility & Efficiency in Florida Elections at

4, Fla. Dep’t of State (Feb. 4, 2013) (the “Secretary’s 2013 Recommendations”).6

      63.   Some voters waited in line for as long as seven hours to cast an early

ballot, and as many as 200,000 Florida voters may have given up and not voted at

all due to such unreasonably long lines. See Lawrence Norden, Brennan Center for

Justice, How to Fix Long Lines (2013), at 1.7

      64.   Young voters were particularly burdened, as numerous Florida

counties showed a high correlation between youth voters and longer lines. See

Advancement Project, The Time Tax: America’s Newest Form of Voter

Suppression for Millennials, and How it Must be Eliminated to Make Voting

Accessible for the Next Generation (2013);8 Project Vote, Enfranchising America’s

Youth (2014).9




6
  Available at https://dos.myflorida.com/media/693815/secretarys-report-on-
recommendations-2013.pdf.
7
  Available at http://www.brennancenter.org/sites/default/files/publications/
How_to_Fix_Long_Lines.pdf.
8
  Available at http://b.3cdn.net/advancement/ba719924e82b44bb92_
14m6bgjh0.pdf, at 4.
9
  Available at http://www.projectvote.org/wp-content/uploads/2014/05/POLICY-
PAPER-Enfranchising-Americas-Youth-May-9-2014.pdf.

                                        41
      65.    In the aftermath of the 2012 election, Governor Scott “tasked [the

Secretary] with making recommendations to increase the accessibility and

efficiency in Florida Elections.” Sec’y’s 2013 Recommendations at 3.10

      66.    In a report published in February of 2013, the Secretary

acknowledged the serious problems with long lines that Floridians had

encountered, with “many voters . . . waiting in line for hours to cast a ballot both

during the early voting period and on Election Day.” Id. at 4. The Secretary further

attributed the “longer wait times … to factors including … inadequate voting

locations.” Id.

      67.    The Secretary made several recommendations to protect against long

lines in the future, including specifically: (1) to “[e]xtend the early voting schedule

from a minimum of 8 days to a maximum of 14 days, while also allowing

supervisors of elections the flexibility to offer early voting on the Sunday

immediately prior to Election Day”; and (2) to “[e]xpand the allowable locations of

early voting sites at government owned, managed or occupied facilities to include

the main or branch office of a supervisor of elections, a city hall, courthouse,




10
  At that time, the office of Florida’s Secretary of State was occupied by Kenneth
Detzner, who would serve in that capacity for seven years, throughout Governor
Scott’s two terms, until 2019, and under whose auspices the 2014 Opinion was
issued. Detzner also briefly held the same office in 2003, when he was appointed
to it in an interim capacity by then-Governor Jeb Bush.

                                          42
county commission building, public library, civic center, convention center,

fairgrounds or stadium.” Id. at 3.

      68.     The Secretary specifically recommended expanding the early voting

locations to address the problems that arose when “several early voting sites in

some counties could not manage the volume of voters without enduring excessive

and unreasonable waiting times to vote.” Id. at 4. The Secretary found that, “[i]f

given the flexibility to choose more and larger sites, supervisors could more

effectively select early voting locations that meet the geographic needs of their

voters and reduce the wait times at these locations.” Id. at 5 (emphasis added). The

Secretary further acknowledged that, “[d]ue to varying populations, geography and

voting habits in Florida counties, ‘one size does not fit all’” when it comes to early

voting. Id.

      69.     The Legislature subsequently enacted both recommendations into law

with House Bill 7013 (“HB 7013”) in the 2013 legislative session. In a gesture that

was reportedly aimed at “correcting the legislative-created dysfunction of the 2012

election,” Editorial: House voting reforms don’t go far enough, TAMPA BAY TIMES

(Mar. 7, 2013),11 the House passed HB 7013 on the first day of the 2013 session—




11
  Available at http://www.tampabay.com/opinion/editorials/editorial-house-voting-
reforms-dont-go-far-enough/2107637.

                                         43
March 5, 2013—by a vote of 118-1. The bill passed the Senate on May 5, 2013 by

a vote of 27-13. The Governor signed HB 7013 into law on May 21, 2013.

      70.    One of HB 7013’s explicit purposes was to “expand[] currently

authorized [early voting] sites,” Fla. House of Representatives Final Bill Analysis,

Bill No. CS/HB 7013 (May 21, 2013) (emphasis added), specifically, to address

the excessive and unreasonable long lines encountered by many of Florida’s voters

in 2012.

      71.    As enacted, HB 7013 maintained that the supervisors must offer a

minimum of eight days of early voting, but it expanded the minimum number of

hours per day that each site was required to be open from a six-hour minimum to

an eight-hour minimum.

      72.    HB 7013 also revised the Early Vote Statute to permit supervisors to

offer, in their discretion and in addition to the mandatory minimum of eight early

voting days, additional days of early voting “on the 15th, 14th, 13th, 12th, 11th, or

2nd day before an election that contains state or federal races.” Fla. Stat. §

101.657(1)(d). If the supervisors chose to offer additional days of early voting on

these days, they must do so “for at least 8 hours per day, but not more than 12

hours per day.” Id.

      73.    At the same time, HB 7013 also expanded the types of facilities that

could permissibly be used as early voting locations. While previously the Early


                                         44
Vote Statute had only allowed for early voting sites to be located at the main or

branch office of the supervisor of elections, city hall, or a public library facility,

HB 7013 expanded that list to include “any . . . fairground, civic center,

courthouse, county commission building, stadium, convention center, government-

owned senior center, or government-owned community center.” Id. at 1(a)

(emphasis added).

      74.    Thus, the language in the Early Vote Statute that governs the sites

where early voting sites may be located was amended to read as follows:

      101.657 Early voting.— (1)(a) As a convenience to the voter, the
      supervisor of elections shall allow an elector to vote early in the main
      or branch office of the supervisor [ . . . . ] In order for a branch office
      to be used for early voting, it shall be a permanent facility of the
      supervisor and shall have been designated and used as such for at least
      1 year prior to the election. The supervisor may also designate any
      city hall, permanent public library facility, fairground, civic center,
      courthouse, county commission building, stadium, convention center,
      government-owned senior center, or government-owned community
      center as early voting sites; however, if so designated, the sites must
      be geographically located so as to provide all voters in the county an
      equal opportunity to cast a ballot, insofar as is practicable. In addition,
      a supervisor may designate one early voting site per election in an
      area of the county that does not have any of the eligible early voting
      locations. Such additional early voting site must be geographically
      located so as to provide all voters in that area with an equal
      opportunity to cast a ballot, insofar as is practicable. Each county
      shall, at a minimum, operate the same total number of early voting
      sites for a general election which the county operated for the 2012
      general election.

Id.



                                          45
      75.    The Statute remained as written above until it was amended in

response to the Court’s Preliminary Injunction Order in this litigation to add the

Permitted Parking Prohibition.

      76.    Nothing in the Secretary’s recommendations that precipitated these

amendments or in the text of the law, as adopted by the Legislature in 2013 (and as

it remained until June of this year), either explicitly or implicitly limited or

excluded the use of facilities associated with a higher educational institution.

C.    The Secretary’s Interpretation of the Early Vote Statute

      77.    Less than a year after HB 7013 was enacted, the Secretary

promulgated an opinion severely limiting the scope of the Early Vote Statute.

      78.    The opinion arose when the City of Gainesville inquired regarding the

usage of UF’s student union as an early voting site in advance of a March 2014

municipal election. At the time, UF was home to over 50,000 students, many of

whom were residents of the campus.

      79.    Nicolle M. Shalley, the City Attorney of Gainesville, sought a formal

opinion from the Secretary to answer the following question: “Does the J. Wayne

Reitz Union on the University of Florida campus constitute a government-owned

community center or a convention center for purposes of early voting under [the

Early Vote Statute]?” Fla. Dep’t of State, Sec’y Op. RE: DE 14-01 Early Voting -

Facilities, Locations § 101.657, Florida Statutes at 1 (Jan. 17, 2014) available at


                                          46
http://opinions.dos.state.fl.us/searchable/pdf/2014/de1401.pdf            (the   “2014

Opinion”).

      80.    The Secretary answered this question in the negative in a letter

opinion issued on January 17, 2014. See id. at 2. In reaching that opinion, the

Secretary broadly opined, not only that the student union was not a permissible

early voting because it could not constitute a government-owned community center

or a convention center for the purposes of early voting, but that no “college- or

university-related facilities” could be used as early voting sites. Id.

      81.    Specifically, the Secretary found that the student union center was

unacceptable as an early voting site because it “is a structure designed for, and

affiliated with, a specific educational institution,” i.e., “[i]t is a part of the

University of Florida.” Id. The Secretary concluded that the Early Vote Statute

“cannot be construed so broadly to include the . . . Union or any other college- or

university-related facilities….” Id. (emphasis added).

      82.    Although the text of the Early Vote Statute includes no limiting

language that would prohibit the use of facilities “related” to, “designed for,”

“affiliated with,” or “part of” a Florida college or university, the Secretary claimed

that the Early Vote Statute had to be interpreted to exclude all such sites because,

in the same session that it ultimately enacted HB 7013, the Legislature also

considered and rejected “several bills, as well as an amendment to House Bill


                                           47
7013,” which would have broadly permitted the use of any public college or

university facility as an early voting site. See id. at 2 (describing proposed bill that

would have permitted use of “any ‘Florida College System institution facility, state

university facility, or college facility”) (emphasis added); “Fla. SB 388, 2013 Leg.,

Reg. Sess. (2013) (same); Fla. SB 82, 2013 Leg., Reg. Sess. (2013)” (proposed bill

that would have permitted the use of “any ‘community college facility, [or]

university or college’”);     “Fla. SB 80, 2013 Leg., Reg. Sess. (2013) (any

‘university or college’); Amendment to Fla. HB 7013 (bar code no. 152969), filed

Feb. 20, 2013, 7:54 p.m., in Appropriations Committee, 2013 Leg. Reg. Sess.

(2013)” (proposed bill that would have allowed, without limitation, any “Florida

College System institution facility” to serve as early voting site).

       83.   From the Legislature’s failure to enact these proposed bills, the

Secretary made the unsubstantiated and unsupportable leap that the Early Vote

Statute must be read to prohibit the use of any college- or university-affiliated

facility.

       84.   As noted, the Secretary also concluded that the terms “convention

center” and “government-owned community center” “cannot be construed so

broadly as to include the Reitz Union.”




                                          48
      85.    As a result, the City of Gainesville used two different early voting

sites for the March 2014 election, both of which were more than a mile and a half

away from the Reitz Union.

      86.    At the time, UF spokeswoman Janine Sykes acknowledged that

“[w]e’re not opposed to the concept of hosting early voting on campus, but we are

precluded by state law from doing so.” Steve Bousquet, Gainesville Mayor Blasts

Crist, Nelson in Early-Vote Dispute, MIAMI HERALD (Feb. 11, 2014).12

D.    Young Voters and Early Voting

      87.    In the Fall of 2016, there were 1,127,988 students enrolled at higher

education institutions in Florida, with nearly three-quarters (828,181) enrolled at

public institutions. Hundreds of thousands of these students are eligible to vote in

Florida.

      88.    The Early Vote Statute, as interpreted by the Secretary and now

amended by the Legislature to include the Permitted Parking Prohibition, directly

infringes upon and burdens the right of Plaintiffs and hundreds of thousands of

Florida’s eligible young voters to participate in elections in Florida. The result has

too often been that young voters in particular are required to travel long distances

to reach the nearest early voting location.


12
  Available at http://miamiherald.typepad.com/nakedpolitics/2014/02/11/
index.html.

                                          49
      89.    During the 2016 general election, the closest early vote location to the

University of North Florida was 2.6 miles from campus, the closest early vote

location to Florida State University was 1.4 miles from campus, and the closet

early vote location to Florida Atlantic University was 1.3 miles from campus. Each

of these institutions have facilities that would otherwise plainly qualify as

acceptable early voting locations under the plain terms of the Early Vote Statute (at

least before it was amended to include the Permitted Parking Prohibition).

      90.    Accessible on-campus early voting is particularly critical to young

voters, who are less likely than members of the general public to have easy and

immediate access to reliable transportation, particularly while they are attending

school or on campus—where they spend the majority of their days—while at the

same time having demanding, inflexible school and work schedules.

      91.    The percentage of 20 to 24-year-olds possessing driver’s licenses has

also steadily decreased over the last 35 years, Michael Sivak & Brandon Schoettle,

Recent Decreases in the Proportion of Persons with a Driver’s License Across All

Age          Groups,          (January          2016)           available          at

http://www.umich.edu/~umtriswt/PDF/UMTRI-2016-4.pdf            (“[T]here     was   a

continuous decrease in the percentage of persons with a driver’s license for the

years examined. For example, the percentages for 20- to 24-year-olds in 1983,

2008, 2011, and 2014 were 91.8%, 82.0%, 79.7%, and 76.7%, respectively.”),


                                         50
while the percentage for other age groups has remained significantly higher, id.

(“[T]he percentages for 60- to 64-year-olds in 1983, 2008, 2011, and 2014 were

83.8%, 95.9%, 92.7%, and 92.1%, respectively.”). Those that do have driver’s

licenses, often do not own vehicles, or the vehicles that they own are not easily

accessible or reliable. Thus, they often must rely on public transportation or

arrangements largely dictated by others, in order to access early voting sites.

       92.    Younger voters (particularly first-time voters) also face information

costs and are less likely to know where to vote, how Florida’s voting process

works in general, and the voting processes and facilities in their geographical area

in particular. Without the flexibility that early voting provides, many young voters

would find it highly difficult—and, in some cases, impossible—to make it to the

polls to cast their ballots.

       93.    Limitations on accessible early voting also correlate with significantly

longer lines and wait times for the voters who are able to make it to the polls.

Young voters in Florida already often face long lines and wait times due to large

populations of registered voters at their precincts, as well as the information

deficits they face, which cause them to often travel to the wrong location in the

first place to attempt to vote, and to need more time to fill out ballots and navigate

the voting process.




                                          51
      94.    When faced with a long line, some voters will be forced to forego

voting, meaning that these added burdens are likely to discourage many from

attempting to vote. This is particularly true of young voters, who are more likely to

be first time voters and thus more likely to be discouraged by these, and other,

barriers to entry. See Eric Plutzer, Becoming a Habitual Voter: Inertia, Resources,

and Growth in Young Adulthood, 96 AM. POL. SCI. REV. 41, 41-56 (2002) (noting

that voter turnout rates increase with age due, in part, to barriers to entry that

reduce once voting becomes a habit and gains “inertia”).

      95.    There is no legitimate, much less compelling, state interest in

permitting the use of “any” “public library facility[ies],” “civic center[s],”

“stadium[s],”   “convention    center[s],”    or   “government-owned     community

center[s],” Fla. Stat. § 101.657(1)(a), to serve as early voting locations, except

when those sites are “related” to, “designed for,” “affiliated with,” or “part of” a

specific educational institution, to conclude that a student union cannot or does not

qualify as a civic center, convention center, or government-owned community

center, or to direct supervisors that they may not offer early voting in communities

such as these, where many voters do not travel to the voting site by car or have a

permit to park at or near the site, due to lack of sufficient nonpermitted parking to

accommodate the anticipated amount of voters.




                                         52
      96.    The Secretary’s preclusive interpretation of the Early Vote Statute—

and the Legislature’s post-litigation amendment of the law to add the Permitted

Parking Prohibition—are the most recent attempt by politicians in Florida to limit

early voting specifically to the detriment of young voters, who historically have

been among the groups that have disproportionately sought to exercise their voting

rights through early voting in Florida. See Michael Herron & Daniel Smith, Souls

to the Polls: Early Voting in Florida in the Shadow of House Bill 1355, 11 ELEC.

LAW J.: RULES, POLITICS,     AND   POLICY 3, 331-347 (Sept. 2012) (concluding

Democratic, young, and first-time voters were disproportionately likely to vote

early in 2008 in Florida).

      97.    In 2017, Republican State Representative Chuck Clemons publicly

approved of the Secretary’s textually dubious interpretation of the law, arguing that

the responsibility should be on students to work harder to have their voices heard.

E.    The Court’s Preliminary Injunction Order

      98.    Plaintiffs initiated this action on May 22, 2018, ECF No. 1, and

moved for a preliminary injunction on June 21, 2018, ECF No. 22.

      99.    The Court, after holding a preliminary injunction hearing on July 16,

2018, granted Plaintiffs’ motion for preliminary injunction. ECF No. 65.

      100. In its Preliminary Injunction Order, the Court found that Plaintiffs had

a substantial likelihood of success on the merits of their claims that the 2014


                                         53
Opinion violated the U.S. Constitution’s First Amendment, Equal Protection

Clause, and Twenty-Sixth Amendment. ECF No. 65, at 3.

      101. The Court found that the 2014 Opinion imposes significant burdens

on Plaintiffs’ First and Fourteenth Amendment Rights by effectively prohibiting a

discrete class of individuals—nearly 830,000 Floridians who live and work on

public college and university communities, i.e. overwhelmingly young voters—

from even the possibility of an alternative, reasonable early voting location. Id. at

18, 20.

      102. As a result, the Court found that the 2014 Opinion has the effect of

creating a secondary class of voters who are effectively denied early voting sites in

the densely populated locations where they work, study, and, in many cases, live.

Id. at 19. As the Court found, this class of voters is the only class in Florida subject

to such a prohibition. Id. at 20.

      103. The Court also found that the Secretary articulated no precise interests

sufficiently weighty to justify the burdens upon Plaintiffs’ rights. Id. at 26.

      104. The Court further found that the Secretary’s claimed interest in

alleviating parking difficulties that an on-campus early voting site might create was

neither precise nor sufficiently weighty. Id. This is because local supervisors are in

a better position to evaluate parking at potential sites than the Secretary, and




                                          54
adding additional early voting sites would alleviate long lines and parking

problems at other early voting sites. Id. at 27-28.

       105. The Court found that the 2014 Opinion was intentionally

discriminatory on account of age; that it reveals a stark pattern of discrimination,

inexplicable on grounds other than age because it bears so heavily on younger

voters than all other voters; and that the Secretary’s stated interests for the 2014

Opinion (following state law, avoiding parking issues, and minimizing on-campus

disruption) “reek of pretext.” Id. at 30-32. It stated: “This Court can conceive of

fewer ham-handed efforts to abridge the youth vote than Defendant’s affirmative

prohibition of on-campus early voting.” Id. at 34.

       106. Similarly, the Court found that the historical background of the

decision revealed invidious purposes: given that the Legislature and the Secretary

had advocated expanding early voting sites and giving supervisors more flexibility,

the 2014 Opinion stood out as “a shady contraction in a context of expansion[.]”

Id. at 33.

       107. Based on these findings, the Court entered a preliminary injunction,

enjoining the Secretary, “from implementing or enforcing the Early Vote Statute in

any way prohibiting or discouraging the use of any city hall, permanent public

library facility, fairground, civic center, courthouse, county commission building,

stadium, convention center, government-owned senior center, or government-


                                          55
owned community center for early voting because that facility is related to,

designed for, affiliated with, or part of a college or university, including through

the use of the Secretary of State’s powers to obtain and maintain uniformity in the

interpretation and implementation of Florida’s election laws[.]” Id. at 38-39.

      108. The Court also ordered the Secretary to “issue a directive to the

supervisors . . . advising them that the interpretation of the Early Vote Statute that

excludes from consideration as early voting sites any facilities related to, designed

for, affiliated with, or part of a college or university, is unconstitutional and,

accordingly, the supervisors . . . retain discretion under the Early Voting Statute to

place early voting sites at any city hall, permanent public library facility,

fairground, civic center, courthouse, county commission building, stadium,

convention center, government-owned senior center, or government-owned

community center, including any such site as may be related to, designed for,

affiliated with, or part of a college or university.” Id. at 39.

F.    On-Campus Early Voting Following the Court’s Preliminary Injunction

      109. As a direct result of the Court’s Preliminary Injunction Order, the

Secretary issued a directive to the supervisors (the “2018 Directive”) freeing them

to open early voting sites on college and university campuses while the injunction

was in place.




                                            56
      110. Even though the Court’s Preliminary Injunction Order issued only

about three months before the beginning of early voting for the November 2018

election, and many supervisors had already completed their early voting site plans,

several acted quickly to open early voting sites on campuses across the state.

      111. By the end of the early voting period, nearly 60,000 voters had cast

their ballots at the eleven on-campus early voting sites that would not have existed

absent the Court’s Order:

CAMPUS                      LOCATION                                     VOTES
University of Florida       J. Wayne Reitz Union                         7,908
Florida State University    Tucker Center                                6,114
University of Central       Live Oak Event Center                        5,117
Florida
University of South         Yuengling Center                             4,666
Florida
University of North         UNF University Center                        3,416
Florida
Edward Waters College       Schell-Sweet Community Center                2,109
Florida Atlantic            Housing & Residential Education              4,410
University                  Building
Florida Int’l University    Student Academic Success Center              7,704
Nova Southeastern           Huizenga College of Business                 4,871
University
Miami-Dade, North           North Campus Library                         5,643
Campus
Miami-Dade, Kendall         Fascell Conference Center                    5,681
Campus
Total                                                                    57,639


      112. The result of the Preliminary Injunction Order was clear: As the Court

has found, “to little surprise, [the 2018 Directive] had a strong impact on the

                                         57
number of college and university facilities designated as early-voting sites.” ECF

No. 111, at 4.

      113. The resulting dramatically expanded access to early voting for young

people in Florida has had a profound impact on the Plaintiffs and other impacted

young voters. See, e.g., Hannah Beatty, First two days of early voting at Reitz

draws in more than 1,000 people, INDEPENDENT FLORIDA ALLIGATOR (Oct. 22,

2018) (quoting Plaintiff Jaime Roy as stating that, “they felt exhilarated by the first

day of early voting” and “It’s not often that you get to see the change happen this

quickly”); see also id. (quoting student voter Meriza Candia as stating that, “We’re

often the group that they blame a lot of things on,” but “[w]hen students . . . come

out in huge numbers and vote, it’s showing other generations that we can do it, we

are doing it and you’re going to finally have to listen to us”); id. (quoting student

voter Sabrina Ochoa, who “ma[de] history” as the first to vote at the Reitz Union

early voting site). Those voters included first generation citizen voters like Leo

Quintero, who the Miami-Dade Department of Elections took to Twitter to

celebrate after he “voted for the first time [at Miami-Dade College’s] North

Campus!”).




                                          58
G.    The Secretary Has Never Disclaimed the 2014 Opinion and Has
      Repeatedly Declined to Offer Clear, Unequivocal Directive

      114. Despite the Court’s clear finding that the 2014 Opinion constituted a

categorical bar on early voting on any college or university campus and thereby

violated the First, Fourteenth, and Twenty-Sixth Amendments—a finding that the

Secretary declined to appeal—the Secretary continues to deny wrongdoing and

continues to make shifting and ambiguous statements regarding the permissibility

of college and university campus early voting sites, declining repeatedly to offer

clear and unambiguous directives, despite multiple invitations from Plaintiffs and

the Court to do so.

      115. This is consistent with the Secretary’s conduct since the 2014 Opinion

was first issued, and raises serious risks that, absent a permanent injunction,

Florida’s young voters will continue to have their access to early voting

unconstitutionally burdened or denied.

      116. When a member of the Ethics and Elections Committee that

formulated HB 7013 sent the Secretary a letter in 2014 advising that the 2014

Opinion got it wrong, pointing out that, “[t]he Reitz Union is government-owned,

as [UF] is a public institution founded and funded by the state,” and that it “is also

a community center, obviously,” the Secretary had no response, except to state

through a spokesperson that the “opinion speaks for itself.”



                                         59
      117. Although the Secretary by issuing the 2018 Directive abided by the

Court’s order to rescind the 2014 Opinion, the 2018 Directive in no way

disavowed either the 2014 Opinion’s reasoning and conclusions, or the Secretary’s

arguments unsuccessfully raised to seek dismissal or oppose entry of the

Preliminary Injunction. The same is true of the subsequent 2019 Directive, issued

at the same time the Secretary was attempting to argue to the Court that this matter

had been mooted and should be dismissed.

      118. To the contrary, the 2018 Directive, the 2019 Directive, and the

Secretary’s communications to supervisors repeatedly emphasize the preliminary

nature of the Court’s Order, casting an unnecessary cloud of doubt over whether

supervisors can offer early voting on college and university campuses.

      119. The 2018 Directive contained an express qualification of its

instruction to supervisors, leaving open the possibility that it might be revoked:

“This directive remains in effect until such time as it is superseded or revoked by

subsequent directive, law, or final court order.” ECF No. 68-1.

      120. More troublingly, even after issuing the 2018 Directive, the Secretary

continued to take the position that the text of the Early Vote Statute could

somehow limit or exclude the use of facilities associated with higher educational

institutions for early voting, even if they otherwise qualify as one of the types of

acceptable locations expressly identified in the Statute. Compare ECF No. 16 at ¶


                                        60
53 with ECF No. 73 at ¶ 53 (denying Plaintiffs’ allegation, which the Court had

already found to be true, that “[n]othing in the text of the law, as adopted by the

Legislature (or the Secretary’s recommendations that precipitated the law), limited

or excluded the use of facilities associated with a public educational institution,

provided that they otherwise qualify as one of the types of locations that the Early

Vote Statute expressly identifies as an acceptable venue for early voting.”).

      121. The 2019 Directive injected further ambiguity into the Secretary’s

position regarding the application of the Early Vote Statute to on campus sites, as

the Court has recognized.

      122. First, the 2019 Directive placed even greater emphasis on the fact that

the Court’s legal rulings were made “at the preliminary injunction stage.” ECF No.

98-1, at 2.

      123. Further, although the 2019 Directive clarifies that, it is now the

Secretary’s view that, “the plain text of the statute does not prohibit supervisors

from placing early voting sites on college and university campuses,” and “it is the

position of this Office that early voting sites may be located on college and

university campuses where the requirements of section 101.657(1)(a) of the Florida

Statutes are met,” ECF No. 98-1, at 2, it does not rescind or refute the 2014

Opinion’s assertion that a site like Reitz Union did not qualify under the

requirements of the statute—i.e., that the terms “convention center” and


                                         61
“government-owned community center” “cannot be construed so broadly as to

include the Reitz Union.” To the contrary, the 2019 Directive appears to re-

embrace that reasoning. ECF No. 98-1, at 2.

      124. Specifically, as the Court found, the 2019 Directive “only goes so far.

Importantly, it leaves open whether the position articulated in [the 2014

Opinion]—i.e., that a college or university facility (like the Reitz Union) cannot

qualify as one of the statutorily-listed early-voting sites because of its college or

university affiliation—is still permissible.” ECF No. 111, at 9. “In sum,” the Court

concluded, with the 2019 Directive, the Secretary has “now surely muddied” the

waters. Id.

      125. The Secretary has also previously implied in the course of these very

proceedings that on-campus early voting sites are only permissible as a “wild card”

early voting location. See, e.g., ECF No. 43-6, at 5 (Matthews Decl.) (“If a

Supervisor did determine that particular local circumstances called for an early

voting site on campus, they have discretion to designate one via the ‘wildcard’

provision consistent with the requirements of Section 101.657(1)(a), Fla. Stat.”).13

      126. Despite this suggestion, under direct questioning from the Court,

counsel to the Secretary declined to give a definitive answer as to whether the

13
  The Early Vote Statute allows for a so-called “wildcard” early voting site in any
type of facility “in an area of the county that does not have any of the eligible early
voting locations.” Each county is only allowed to have a single wildcard site.

                                          62
Secretary actually considered the Reitz Union to be permissible “wild card” site.

July 16, 2018 Hearing Tr., at 53:19-54:20.

      127. Similarly, and in keeping with the 2019 Directive, the Secretary’s

counsel has represented in these proceedings that student unions are not

appropriate early voting sites under the statute. July 16, 2018 Hearing Tr., at 63:4-6

(“[T]he state law, as we interpret it, does not say that a student union can be a

convention center or community center[.]”).

      128. The Secretary’s shifting and ambiguous views have caused confusion

among supervisors regarding whether on-campus early voting sites may only be

designated under the “wild card” provision of the Early Vote Statute.

      129. For example, Palm Beach County Supervisor Wendy Sartory Link

contacted the Secretary earlier this year to express confusion and request

clarification as to the meaning of the 2019 Directive. ECF No. 114-2.

      130. Even after counsel to the Secretary quoted verbatim the relevant text

of the 2019 Directive to the Palm Beach County Supervisor, she expressed

confusion about the Directive’s meaning: “I’m sorry, but I still am trying to

determine whether a college or university may only be used as one wild card site,

or if I can have two early voting locations - one at a university and another at a

state college.” Id.




                                         63
      131. As the Court has previously recognized, it would be a perverse

outcome if supervisors had to eliminate a “wild card” early voting site, which in

many cases serve other types of often underserved and vulnerable voting

populations, such as rural and minority voters, in order to place a “wild card” site

on a college or university campus to enable young voters to access early voting.

See July 16, 2018 Hearing Tr. 56:17-23.

      132. Adding further confusion, the Secretary continues to assert that the

2014 Opinion did not in fact impose a prohibition on on-campus early voting

sites—despite the Court’s prior finding to the contrary. See e.g., ECF No. 16 at ¶¶

53-54, 59, 62; ECF No. 73 at ¶¶ 53-54, 59, 62; see also ECF No. 65 at 19.

      133. Instead, the Secretary continues to assert that the 2014 Opinion

answered only a narrow question of whether the Reitz Union qualified as a

“community center” or “convention center,” a premise that the Court considered

and expressly rejected. Compare ECF No. 84, at 6, 7 n.5 with ECF No. 65, at 13-

14, 14 n.7-8.

      134. As a result, the Secretary introduces further ambiguity into when, if

ever, a campus site can qualify as a “community center” or “convention center.”

      135. The Secretary suggests that her position with regard to Reitz Union in

2014 might be different now because the Reitz Union has since been renovated to

add “office and support space,” a “game room,” “dance studios,” and a “reflection


                                          64
room,” ECF No. 84, at 7 n.5, leaving supervisors and citizens to wonder whether

there are special characteristics that must be present at an on-campus early voting

site for it to qualify as a “community center” or “convention center[.]”

      136. The Secretary’s shifting and ambiguous statements regarding on

campus early voting sites have created and will continue to create a cloud of

uncertainty around when and where early voting may be offered on-campus and

have a chilling effect upon the designation of such accessible sites among

supervisors.

      137. As the Court found, supervisors “give broad and substantial

deference” to the opinions of the Secretary. They do not act contrary to her

opinions because, as a practical matter, it takes enough effort to administer

elections without adding controversy, such as acting, or being perceived to act,

inconsistent with the Secretary’s opinion. ECF No. 65, at 12-13.

      138. Indeed, the Secretary herself admitted that even as late as February

15, 2019, months after the formal rescission of the 2014 Opinion, “some

supervisors of elections might still treat [the 2014 Opinion] ‘as authoritative and

[might] follow the [the Opinion] ‘absent contrary directive.’” ECF No. 91-1, at 1.

      139. In addition, supervisors now have additional incentive not to act in a

manner that they perceive may be contrary to the Secretary’s authoritative view of

the law. This is because, in the same bill that amended the Early Vote Statute to


                                         65
add the Permitted Parking Prohibition, the Legislature also amended the elections

code to penalize supervisors by withholding special financial compensation from

any one of them who willfully violates any provision of the Florida election code.

Fla. Stat. 104.051(5) as amended by SB 7066, at 64:1829-34.14

         140. In sum, the Secretary’s unconstitutional 2014 Opinion, and her

shifting and ambiguous statements since its issuance, including, specifically, the

2019 Directive, have cast a shadow over the use of on-campus early voting sites.

         141. Some supervisors reasonably believe that the designation of on

campus early voting sites is either improper or subject to special requirements not

applicable to other categories of early voting sites. Others may reasonably

conclude that the ambiguous legal status manufactured by the Secretary makes the

designation of on campus early voting not worth the risk or the trouble.

H.       The Permitted Parking Prohibition

         142. On June 28, 2019, Governor Ron DeSantis signed into law SB 7066, a

bill relating to election administration. SB 7066 made headlines for its provisions

imposing severe restrictions on the ability of citizens with prior felony convictions

enfranchised by the passage of Amendment 4 in the 2018 election to register and

vote,15 which are already the subject of federal constitutional challenges.16


14
     Available at https://www.flsenate.gov/Session/Bill/2019/7066/BillText/er/PDF
15
     See, e.g., Editorial: Lawmakers slap a cruel price tag on democracy, voting

                                          66
       143. However, SB 7066, and its companion bill in the House, HB 7101,

were originally introduced as election administration bills containing fixes to a

broad range of pre- and post-election ballot processing issues identified in the 2018

general election.

       144. The provisions related to Amendment 4 and early voting were only

inserted into the bill late in the legislative process.

       145. Both SB 7066 and HB 7101 proceeded through multiple committees

in the House and Senate, where amendments were proposed, discussed, and

adopted or rejected.

       146. The sponsors of both SB 7066 and HB 7101 stated that the bills were

the results of meetings and hearings with supervisors from both Republican and

Democratic leaning counties regarding the issues encountered in the 2018 election.

       147. The Florida State Association of Supervisors of Elections (the

“Association of Supervisors”) supported the version of HB 7101 that passed out of

the House committees because HB 7101 addressed eleven of the Association of

Supervisors’ nineteen legislative priorities.




rights, SOUTH FLORIDA SUN SENTINEL, May 4, 2019, available at https://www.sun-
sentinel.com/opinion/editorials/fl-op-edit-amendment-four-2019-session-
20190503-story.html.
16
   See, e.g., Gruver et al. v Barton et al., 1:19-cv-00121-MW-GRJ (N.D. Fla. 2019);
Raysor et al. v. Lee, 4:19-cv-00301-RH-MJF (N.D. Fla. 2019).

                                            67
      148. Expanding the number of “wildcard” early voting locations was the

only one of the Association of Supervisors’ nineteen legislative priorities related to

early voting locations.17

      149. During a House hearing on election administration earlier in the

legislative session, the assembled panel of supervisors unanimously agreed that

when it came to early voting sites and early voting hours, the most important thing

is flexibility both in terms of hours and the ability to open more sites. Supervisor

Mark Earley of Leon County specifically advocated for legislation providing for

additional wildcard sites.18

      150. The version of HB 7101 that passed out of the House committees

expanded the number of “wildcard” early voting locations that supervisors could

open in their counties, from one wildcard site to two wildcard sites.

      151. Both HB 7101 and SB 7066 were reported out of committee in early

April and were calendared for a second reading on the floors of their respective

chambers on April 25 and 26.




17
   See Fla. State Ass’n. of Supervisors of Elections, 2019 Session Priorities,
available at
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/20
19_Session_Priorities.pdf.
18
   Available at
https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201902
1054 (2:38:00 - 2:39:52).

                                         68
      152. On April 22, the Court issued an Order rejecting the Secretary’s

argument that this action was moot due to voluntary cessation and ordered further

proceedings regarding Plaintiffs’ motion for summary judgment. ECF No. 111.

      153. Until the afternoon of April 23, no draft of or proposed amendment to

either HB 7101 or SB 7066 contained any provision regarding the location of early

voting sites—except for the provision of HB 7101 that, as the supervisors had

requested, allowed for a second “wildcard” early voting site.

      154. However, at 3:57 p.m. on April 23rd, Representative Blaise Ingoglia

filed a proposed floor amendment to HB 7101. The Ingoglia Amendment struck

the existing text of HB 7101 in its entirety and replaced it with a new bill.19

      155. Many of the changes in the Ingoglia Amendment reflected

negotiations between the House and Senate.20 Thus, much of the Amendment was

consistent with prior drafts of HB 7101 and other bills that had been considered

and passed through committees.

      156. However, the Ingoglia Amendment also contained two substantive

changes relevant to this action.


19
   Available at
https://www.flsenate.gov/Session/Bill/2019/7101/Amendment/692699/PDF.
20
   See, e.g., David Smiley, Florida Legislature gets closer to putting a disastrous
2018 recount in the past, MIAMI HERALD (Apr. 24 2019) available at
https://www.miamiherald.com/news/politics-
government/election/article229543769.html.

                                          69
      157. First, the Ingoglia Amendment removed the provision of HB 7101

specifically requested by the Association of Supervisors that allowed for a second

“wildcard” early voting site in each county.

      158. Second, the Ingoglia Amendment amended the Early Vote Statute to

impose a brand-new requirement: that both regular and “wild card” early voting

locations “must provide sufficient nonpermitted parking to accommodate the

anticipated amount of voters.”

      159. The next day, Representative Ingoglia presented HB 7101 on the

House Floor.

      160. Although he spoke on the floor for nearly an hour, Representative

Ingoglia waited until the very last minute of his speech to mention that the Ingoglia

Amendment removed the provision for a second “wildcard” early voting site.

      161. Representative Ingoglia did not give any the rationale for the removal

of this provision, nor did he explain that in so doing, the Ingoglia Amendment

eliminated one of the Association of Supervisors’ legislative priorities.

      162. Similarly, Representative Ingoglia waited until the very last minute of

his speech to mention that the Ingoglia Amendment added a requirement that early

voting locations “must provide sufficient nonpermitted parking to accommodate

the anticipated amount of voters[.]”




                                         70
       163. Representative Ingoglia offered no explanation of, or rationale for, the

addition of the Permitted Parking Prohibition.

       164. The House adopted the Ingoglia Amendment by a floor vote in the

evening of April 25.

       165. There was no public debate or further discussion of the Permitted

Parking Prohibition in the House.

       166. Once the Permitted Parking Prohibition was incorporated, moreover,

the bill was never sent back to committee, meaning that there was never an

opportunity for the public to comment on the revision or provide testimony for or

against it.

       167. On the very same day that the House adopted the Ingoglia

Amendment, Senator Dennis K. Baxley (R - 12th Dist.) unveiled a brand-new floor

amendment to SB 7066 (the “Baxley Amendment”).21

       168. Senator Baxley has a troubling history of authoring legislation

restricting the right to vote, including legislation reducing early voting

opportunities disproportionately utilized by African Americans in Florida. See,

e.g., Michael C. Herron & Daniel A. Smith, Souls to the Polls: Early Voting in




21
  Available at
http://www.flsenate.gov/Session/Bill/2019/7066/Amendment/842530/PDF

                                         71
Florida in the Shadow of House Bill 1355, 11 Election Law Journal 331 (2012)

(discussing HB 1355 in 2011).

       169. The Baxley Amendment made three changes to the then-pending

version of SB 7066. The first two changes, relating to ballot layout standards and

no-solicitation zones at polling places, would be familiar to persons involved in the

SB 7066 legislative process, as they were the subject of testimony, study, and

debate over SB 7066 during the Senate committee process.22

       170. The third change contained in the Baxley Amendment was the

identical Permitted Parking Prohibition set forth in the Ingoglia Amendment.

       171. The next day, April 26, Senator Baxley presented the Baxley

Amendment on the Senate Floor.

       172. Near the end of the floor debate, Senator Oscar Braynon II (D - 35th

Dist.) pointed out that the Permitted Parking Prohibition had not been raised or

vetted in the Ethics & Elections Committee that had sent SB 7066 to the Senate

floor.23




22
   See, e.g., Fla. Senate, SB 7066 Bill Analysis and Fiscal Impact Statement, Mar. 4,
2019, at 3-5; Fla. Senate, SB 7066 Committee Substitute Bill Analysis and Fiscal
Impact Statement, Apr. 23, 2019, at 17.
23
   Available at
http://www.flsenate.gov/media/VideoPlayer?EventID=2443575804_2019041358
(39:11 - 40:10).

                                         72
          173. Senator Braynon also pointed out the obvious problem with imposing

parking requirements for early voting locations: “I live in a big city where we’re

always asking for public transit [ . . . ] we’re encouraging people to get off the

streets and get out of their cars. Therefore, if we do a [ . . . ] polling place

downtown; look, parking is hard to do in any major downtown in the State of

Florida. So saying that you must provide sufficient parking spaces is eliminating

certain polling places. And I think that’s, I’m going to say, is an unintended

consequence, and I hope that’s not an intended consequence. But for me, I think

that is taking a step too far.”24

          174. Senator Baxley offered no explanation of or rationale for the

Permitted Parking Prohibition. Nor did Senator Baxley offer any explanation for

why the Permitted Parking Prohibition had not been raised or vetted through the

Senate committee process, or offer any rebuttal to Senator Braynon’s concerns,

other than to state his belief that it is important to provide “a space that has enough

parking and enough room for people to be there.”25

          175. The Baxley Amendment passed the Senate on a party line vote.

          176. Later that day, SB 7066 came before the Senate for a final vote.

Senator Braynon gave a brief speech where he discussed the Permitted Parking


24
     Id.
25
     Id. at 41:30 - 41:50.

                                          73
Prohibition. Senator Braynon stated that he was still concerned about the provision,

but indicated that he had talked to his supervisor of elections, who told him that

they would do what they had to do to find parking spaces downtown, even if

renting such spaces would be very expensive.

      177. Senator Braynon also stated that he had a discussion about the

provision with Senator Baxley specifically regarding the provision’s effect on

campus early voting sites: “The other thing that I had a problem with was that

when you say non-permitted parking spaces, if you think back to any school---like

Florida State---you’d be hard pressed to find a space that’s not metered or you

have to have a permit for. So it would mean that there would be no parking spaces

at any state university and most of our state colleges if there were an election site

there. After speaking to Sen. Baxley, the intention of the bill is to make the school

have parking so that should people come, they’ll be able to. So that the school

would now be required, if they’re a polling place, to have parking.”26

      178. Senator Baxley offered no further statement on the Permitted Parking

Prohibition, and the Senate passed SB 7066 by a floor vote in the evening of April

26.




26
  Available at
http://www.flsenate.gov/media/VideoPlayer?EventID=2443575804_2019041358
(6:12:40 - 6:14:00).

                                         74
      179. Thus, following the enactment of SB 7066, the Early Vote Statute

now reads as follows (with the new language identified in bold):

      101.657 Early voting.— (1)(a) As a convenience to the voter, the
      supervisor of elections shall allow an elector to vote early in the main
      or branch office of the supervisor [ . . . . ] In order for a branch office
      to be used for early voting, it shall be a permanent facility of the
      supervisor and shall have been designated and used as such for at least
      1 year prior to the election. The supervisor may also designate any
      city hall, permanent public library facility, fairground, civic center,
      courthouse, county commission building, stadium, convention center,
      government-owned senior center, or government-owned community
      center as early voting sites; however, if so designated, the sites must
      be geographically located so as to provide all voters in the county an
      equal opportunity to cast a ballot, insofar as is practicable, and must
      provide sufficient nonpermitted parking to accommodate the
      anticipated amount of voters. In addition, a supervisor may
      designate one early voting site per election in an area of the county
      that does not have any of the eligible early voting locations. Such
      additional early voting site must be geographically located so as to
      provide all voters in that area with an equal opportunity to cast a
      ballot, insofar as is practicable, and must provide sufficient
      nonpermitted parking to accommodate the anticipated amount of
      voters. Each county shall, at a minimum, operate the same total
      number of early voting sites for a general election which the county
      operated for the 2012 general election. The results or tabulation of
      votes cast during early voting may not be made before the close of the
      polls on election day. Results shall be reported by precinct.27

      180. As a result of the Ingoglia and Baxley Amendments, a provision

permitting supervisors to designate a second “wildcard” early voting site was




27
  Fla. Stat. 101.657 as amended by SB 7066, at 19:547-20:575, available at
https://www.flsenate.gov/Session/Bill/2019/7066/BillText/er/PDF.

                                          75
stripped out of the bill, and a provision imposing new restrictions on the selection

of all early voting locations—the Permitted Parking Prohibition—was added in.

      181. Rather than increasing supervisors’ flexibility to designate early

voting locations according to the specific local needs of their community—as the

supervisors had specifically requested through their statement of legislative

priorities and unanimous testimony before the Legislature—these amendments

instead decreased the flexibility afforded supervisors.

      182. The Permitted Parking Prohibition in both the Ingoglia and Baxley

Amendments appeared to come out of nowhere.

      183. Prior to the unveiling of the Ingoglia Amendment on April 23, no bill

or amendment filed during the 2019 Legislative Session contained the Permitted

Parking Prohibition or any provision similar to the Permitted Parking Prohibition.

      184. On information and belief, prior to the unveiling of the Ingoglia and

Baxley Amendments, there had been no public testimony, study, or debate during

the 2019 Legislative Session regarding the topic of parking at early voting sites.

      185. The Permitted Parking Prohibition was not among the Association of

Supervisors’ nineteen legislative priorities.28


28
  See Fla. State Ass’n of Supervisors of Elections, 2019 Session Priorities,
available at
https://www.myfloridaelections.com/portals/fsase/Documents/Public%20Policy/20
19_Session_Priorities.pdf.

                                          76
      186. In fact, in a recent interview, Association President Paul Lux stated:

“This is definitely nothing the supervisors asked for. It is something that we

advised against. At the end of the day, we don’t get to write the law[.]”29

      187. The Ingoglia and Baxley Amendments appear to be the first use of the

term “nonpermitted parking” in Florida law. The phrase “nonpermitted parking”

appears nowhere else in the Electors and Elections Title, or anywhere else in the

Florida Statutes or Florida Administrative Code.

      188. The Ingoglia and Baxley Amendments also appear to be the first time

in the State’s history that either the legislative or executive branches have imposed

parking requirements on voting locations.30

      189. On information and belief, no advisory opinion, directive, or other

publication promulgated by the Secretary refers to “nonpermitted parking” or

contains any requirement or guidance regarding the number of parking spaces at

polling places or early voting locations.




29
   Sam Levine, Florida Lawmakers Aim to Restrict Early Voting Locations Based
On      Parking     Availability,     HUFFINGTON       POST      (June    24,    2019)
https://www.huffpost.com/entry/florida-parking-early-
voting_n_5d110dc0e4b0aa375f512a95.
30
   Other than the statute that requires “polling places that provide parking spaces for
voters [to provide] one or more signed accessible parking spaces for disabled
persons[,]” Fla. Stat. Ann. § 101.715(3), (4)(a), no other provision of the Florida
Statutes or Florida Administrative Code appears to contain any requirement or
guidance regarding the number of parking spaces at polling places.

                                            77
      190. The absence of any express requirements in Florida law or

administrative guidance regarding minimum parking requirements prior to the

adoption of HB 7066 is unsurprising, given that any supervisor deciding upon a

polling place or early voting location would, as a matter of common sense,

consider whether any such location was reasonably accessible by the voting

population that it served, including whether that community required a certain

amount of nonpermitted parking, or whether imposing such a requirement would

actually be detrimental to that particular population of voters, because it would

require placing the site substantially further away from the population that needed

to access it, particularly where most of those voters would have no need for

nonpermitted parking to access the site.

      191. For example, at UF, the Alachua Supervisor worked with students and

campus administration to set aside parking places for the exclusive use of early

voters at the Welcome Center Parking Garage adjacent to the Reitz Union.

Although the number of reserved spaces set aside for this purpose was only a small

fraction of the total number of early voters who voted at the Reitz Union, parking

issues were not a problem during early voting at the site.

      192. This is because the vast majority of early voters at the Reitz Union

were students and college employees who did not need access to nonpermitted

parking spaces in order to travel to the Reitz Union to vote. Instead, virtually all of


                                           78
these voters who travel by car to campus park in permitted parking spaces. Many

other voters commute to campus by means other than a private vehicle, including

by foot, bicycle, or public transit.

      193. In sum, the legislative history of HB 7066 provides no legitimate,

much less compelling, explanation for why the Legislature elected to reject the

Association of Supervisors’ request to permit an extra “wildcard” location, or to

adopt the Permitted Parking Prohibition against the apparent wishes of the

supervisors, let alone account for the irregular procedure by which these provisions

were removed from and added to the legislation.

      194. The already suspicious circumstances surrounding the adoption of the

Permitted Parking Prohibition come into sharper relief when set against the

backdrop of the Secretary’s defense of this challenge to her office’s

unconstitutional and facially discriminatory policy regarding on-campus early

voting sites.

      195. Although neither the facially discriminatory 2014 Opinion nor the

then-applicable Early Vote Statute made any reference to parking, the Secretary

invoked the specter of on-campus parking issues in order to justify the 2014

Opinion’s facially discriminatory policy towards young voters.




                                        79
      196. As Plaintiffs argued, and the Court recognized, these arguments were

both insufficiently precise and weighty to justify the 2014 Opinion’s facially

discriminatory burden, and “reek[ed] of pretext.” ECF No. 65, at 27-29, 31-32.

      197. Indeed, as the Court and others have rationally recognized, in a

densely populated geographic area with voters disproportionately reliant on travel

by foot and public transit, a significant parking requirement could actually prevent

supervisors from locating an early voting site to provide all voters in a supervisor’s

jurisdiction an equal opportunity to cast a ballot.

      198. Until the Early Vote Statute was amended to add the Permitted

Parking Prohibition, discretion as to whether, and to what extent, to consider

parking was logically, rationally, and properly retained by the supervisors, who are

in the best position to evaluate the needs of the voters who are likely to need to

access and utilize early voting in each unique jurisdiction and at each specific site.

      199. The Court also observed that by allowing for early voting on

campuses, counties could also relieve congestion at other nearby early voting sites

frequented by registered voters in the county. ECF No. 65, at 28-29.

      200. At oral argument the Court also correctly noted that placing early

voting locations in dense, parking-constrained campuses or downtown commercial

areas is a matter of common sense, given patterns of where large groups of voters

spend their day. See July 16, 2018 Hearing Tr., at 34:7-22.


                                          80
        201. The Court also observed that parking constraints in such locations is a

key reason why the placement of early voting sites in such locations could be

necessary: for example, at UF, students and campus workers would be likely to

lose their campus parking spot if they travelled to an off-site location. Id. at 34:23-

35:9.

        202. The Legislature’s irregular and unexplained adoption of the Permitted

Parking Prohibition for early voting sites—and early voting sites alone, there is no

similar requirement for election day voting sites—came immediately after this

Court rejected as pretextual the Secretary’s parking-based justification for her

facially discriminatory early voting policy.

        203. Upon information and belief, the intended effect of both the

Secretary’s persistent obfuscation of when and where early voting may be offered

on campus and the adoption of the Permitted Parking Prohibition was to make it

more difficult for young voters to cast early ballots.

        204. The Secretary has not read any exclusion into the Early Vote Statute,

other than for university and college facilities, nor has the Legislature acted to

codify any of the considerations that supervisors have historically made in

selecting early voting sites, to restrict them in their judgment of where to best place

such sites, except to enact the Permitted Parking Prohibition following the




                                          81
undeniable success of on-campus early voting enabled by the Court’s Preliminary

Injunction Order.

      205. Upon information and belief, these efforts to particularly burden

young voters are animated by a belief that doing so will assist in gaining or

maintaining a partisan electoral advantage.

      206. There has long been widespread criticism of the Secretary’s

interpretation and application of the Early Vote Statute, including from

supervisors, one of whom publicly stated that she believed that the restrictive

approach was “strategic,” and specifically designed to make it more difficult for

young people to vote. Steve Bousquet, State Nixes UF Student Union as Early

Voting Site, MIAMI HERALD (Feb. 6, 2014).31

      207. A former Republican Governor of Florida, Charlie Crist, similarly

stated that “[i]t’s pretty clear to me they don’t want young people to be voting, and

there’s no better way to illustrate that than on a university campus.” Chris

Alcantara, Crist Comes to UF to Weigh in on Early Voting at Reitz Union, THE

GAINESVILLE               SUN                 (Feb.           12,             2014),

http://www.gainesville.com/article/LK/20140212/News/ 604132431/GS/.




31
 Available at http://miamiherald.typepad.com/nakedpolitics/2014/02/state-nixes-
uf-student-union-as-early-voting-site.html.

                                         82
         208. Nonpartisan, nonprofit groups also protested that the Secretary’s

interpretation and application of the Early Vote Statute unfairly targets the voting

rights of young Florida voters in particular.

         209. In 2014, the then-President of the League, Deidre Macnab, described

the Secretary’s interpretation as “jaw dropping to consider that we wouldn’t open

up the student union, the student library and other buildings on campus to make it

easier for our leaders of tomorrow to start their civic duty of voting.” She

continued: “[o]ne can only be left with the impression that . . . [the] Secretary of

State would frankly prefer to discourage student participation.” Steve Bousquet,

supra.

         210. Howard Simon, the Executive Director of the American Civil

Liberties Union of Florida, echoed that statement: “[h]ow is a student union

building any different from a library or other government building serving a

community, especially since the UF student union already satisfies the

requirements to serve as a polling place on election day?” ACLU of Florida,

Division of Elections Claims Site Not “Government-Owned Community Center”;

ACLU Investigating Possible Challenge to Decision (Feb. 7, 2014).32




32
  Available at https://www.aclufl.org/en/press-releases/aclu-responds-decision-
block-early-voting-university-florida-campus.

                                          83
      211. Simon continued that “[t]he decision by the Secretary of State’s office

that a student union at a state university is somehow not a ‘government-owned

community center’ is a transparently political interpretation of the law intended to

make it harder for students to vote.” Id.

      212. Since the passage of SB 7066, public criticism of the Permitted

Parking Prohibition has mounted. For example, the Palm Beach Post editorialized

that because “[m]ost students get around a campus by walking, [ . . . ] having an

early-voting site at the student union, say, is an obvious convenience for them. On

the other hand, if you insist that every early-voting site come equipped with a large

parking lot, you’ll be ensuring that none of them is walking distance from a

campus center. You’ll be forcing many students to scrounge up transportation to

take part in early voting.”33

      213. Commentators have also criticized the passage of the Permitted

Parking Prohibition without substantial debate and over the objections of the

supervisors.34


33
   Editorial: GOP making veiled attempt at suppressing early voting on Florida
college, university campuses, THE PALM BEACH POST (Jun. 26, 2019)
https://www.palmbeachpost.com/opinion/20190626/editorial-gop-making-veiled-
attempt-at-suppressing-early-voting-on-florida-college-university-campuses.
34
    See id.; Steve Bosquet, A new voting issue, or old-fashioned GOP voter
suppression?, SOUTH FLORIDA SUN SENTINEL (Jun. 21, 2019) https://www.sun-
sentinel.com/opinion/commentary/fl-op-com-parking-problem-or-more-gop-voter-
suppression-20190621-fplthtzelnay7e2ix2f4fxnbvi-story.html.

                                            84
      214. The Secretary through her unsustainable interpretation of the Early

Vote Statute, and now the Legislature, through the enactment of the Permitted

Parking Prohibition, have limited the discretion of local supervisors, in situations

in which the voters would be best served by locating early voting sites in facilities

affiliated with educational institutions, to comply with the mandate of the law that

all voters in the county have equal access to early voting, to the clear and direct

injury of young voters in particular. As a constitutional matter, this cannot be

sustained.

I.    The Permitted Parking Prohibition Provides a New Means of
      Suppressing the Vote of Young Voters
      215. When combined with the Secretary’s shifting and ambiguous

statements since the issuance of the 2014 Opinion, the Permitted Parking

Prohibition casts an even greater shadow over the use of college and university

early voting sites, to the direct detriment of Florida’s young voters in particular.

      216. Some supervisors may reasonably believe that offering on-campus

early voting is now improper because of low levels of nonpermitted parking,

regardless of the fact that the vast majority of voters accessing that site already live

on campus or are likely to travel there by means other than a private car, or to have

a permit to park on campus.

      217. Other supervisors may reasonably conclude that all of the ambiguity

created by the Secretary’s repeated refusal to clarify whether and where on-campus

                                          85
early voting may be offered makes offering on-campus early voting not worth the

trouble, especially now that it may put them at personal financial risk.35

                              CLAIMS FOR RELIEF

                                        COUNT I

                    First Amendment and Equal Protection
                U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                       28 U.S.C. § 2201, 28 U.S.C. § 2202
                      Undue Burden on the Right to Vote

      218. Plaintiffs reallege and incorporate by reference paragraphs 1 through

217 as though fully set forth herein.

      219. Under the Equal Protection Clause, a state cannot utilize election

practices that unduly burden the right to vote. While Florida does not have a

constitutional obligation to provide early voting, having adopted early voting,

Florida may not “by later arbitrary and disparate treatment, value one person’s vote

over that of another.” Obama For Am. v. Husted, 888 F. Supp. 2d 897, 910 (S.D.

Ohio 2012), aff’d, 697 F.3d 423 (6th Cir. 2012) (citing Bush, 531 U.S. at 104-05).

      220. The Secretary’s interpretation of the Early Vote Statute does not treat

Florida voters equally regarding access to early voting. To the contrary, it

mandates an inequality, because Florida voters living or working on or near a

college or university are subject to restrictions on their access to early voting, even


35
  Fla. Stat. 104.051(5) as amended by SB7066, at 64:1829-34, available at
https://www.flsenate.gov/Session/Bill/2019/7066/BillText/er/PDF.

                                          86
if the lack of an on-campus early voting location means that all voters in the county

do not have an equal opportunity to cast an early ballot. There is no similar

restriction on the access to early voting sites for other Florida voters, who do not

live on or near a college or university.

      221. The Secretary’s interpretation further restricts supervisors’ ability to

designate early voting sites based on community geography and population,

limiting their ability to ensure that all voters in a county have an equal opportunity

to cast an early ballot, whether they live and are qualified to vote in a community

affiliated with one of Florida’s colleges or universities, or in any other community.

      222. Absent relief from this Court, Plaintiffs, and in the case of the League

and the Andrew Goodman Foundation, many of their members and those among

their constituency, as well as members of the campus communities they serve, will

be denied this opportunity to have an equal opportunity to cast an early ballot.

      223. The burden of the current restrictive application of the Early Vote

Statute, further, falls heaviest on Florida’s young voters.

      224. Not only are young voters significantly more likely to live in or near

one of the educational institutions where the Secretary’s interpretation imposes

undue and unique restrictions on early voting, they are also less likely to have easy,

immediate access to reliable transportation to travel to what has in practice often

turned out to be significant distances to reach the nearest early voting site.


                                           87
      225. Young voters are also more likely to be first time voters and to be

figuring out how to vote for the first time. This fact already imposes significant

barriers to entry for young voters seeking to vote. See Eric Plutzer, supra. The

Secretary’s interpretation only increases the barriers and is likely to discourage

young people, in particular, from exercising their right to vote.

      226. In a case such as this, the Court must carefully balance the character

and magnitude of injury to the First and Fourteenth Amendment rights that the

plaintiffs seek to vindicate against the justifications put forward by the State for the

burdens imposed by the rule. See Burdick v. Takushi, 504 U.S. 428, 434 (1992);

Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). “However slight th[e] burden

may appear, . . . it must be justified by relevant and legitimate state interests

sufficiently weighty to justify the limitation.” Crawford v. Marion Cty. Election

Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (quotation marks

omitted).

      227. Here, the Secretary’s interpretation and application of the Early Vote

Statute clearly burden the Plaintiffs’ (and in the case of the League and the Andrew

Goodman Foundation, their missions, as well as their members’ and

constituencies’) right to vote. See Husted, 888 F. Supp. 2d at 907 (holding

restrictions on times of early voting violated voters’ right to vote), aff’d, 697 F.3d

423 (6th Cir. 2012); see also Sanchez v. Cegavske, 214 F. Supp. 3d 961, 974 (D.


                                          88
Nev. 2016) (holding “distance Plaintiffs must travel and the associated costs [to

vote early at certain locations] are a material limitation” on voting); Florida, 885 F.

Supp. 2d at 329 (recognizing that restrictions on early voting in Florida “would

impose a sufficiently material burden to cause some reasonable . . . voters not to

vote” in Voting Rights Act context).

      228. Moreover, those burdens are not outweighed by any legitimate, much

less compelling, state interest in the law. Indeed, the State has declared through the

very same Early Vote Statute that a multitude of government-affiliated sites are

acceptable locations for early voting sites, including several of the types of

facilities that are commonly affiliated with colleges and universities.

      229. This     includes    student   unions    at   public,   government-owned

institutions, which cannot rationally be excluded from the term “government-

owned community center,” civic center, or potentially even convention center, all

types of locations specifically approved of by the Statute for early voting.

      230. The Statute further requires that the supervisors chose among

approved categories of sites to locate early voting facilities so as to ensure,

whenever practicable, that all voters in the county have an equal opportunity to

cast an early ballot. The Secretary’s restrictive interpretation of the law is contrary

to the explicit State interest in promoting equal opportunity to access early voting.




                                          89
      231. In its Preliminary Injunction Order, the Court correctly found that the

2014 Opinion imposes significant burdens on Plaintiffs’ First and Fourteenth

Amendment Rights and that the Secretary was unable to articulate any precise

interests sufficiently weighty to justify those burdens. ECF No. 65, at 18-26.

      232. The Secretary’s shifting and ambiguous statements since the

Preliminary Injunction Order perpetuate the risk that young voters will continue to

be burdened by her unconstitutional interpretation and application of the law,

particularly given the Secretary’s failure to provide clear and unequivocal direction

to Florida’s supervisors as a whole about the propriety of offering early voting on

college and university campuses.

      233. As a result, some supervisors reasonably believe that the use of on-

campus early voting sites is either improper or subject to special requirements not

applicable to other categories of early voting site. Other supervisors may

reasonably conclude that the ambiguous legal status manufactured by the Secretary

makes the use of college and university early voting sites not worth the risk or the

trouble.

      234. The Secretary has also repeatedly declined to clearly disavow her

prior unconstitutional position that a campus site like Reitz Union does not qualify

under the requirements of the statute because the terms “convention center” and




                                         90
“government-owned community center” “cannot be construed so broadly as to

include the Reitz Union.”

      235. Injunctive and declaratory relief is needed to resolve this existing

dispute, which presents an actual controversy between the Secretary and Plaintiffs,

who have adverse legal interests, because the Secretary’s interpretation of the

Early Vote Statute subjects Plaintiffs (and, in the case of the League and the

Andrew Goodman Foundation, also their missions, and their members and

constituents) to serious and concrete injuries to their fundamental right to vote,

including, most immediately, in the upcoming primary and general elections to be

held in 2020.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

            a)     declaring, under the authority granted to this Court by 28
                   U.S.C. § 2201, that the Secretary’s interpretation of the Early
                   Vote Statute violates the First and Fourteenth Amendments to
                   the United States Constitution;

            b)     preliminarily and permanently enjoining the Secretary, under
                   the authority granted to this Court by 28 U.S.C. § 2202, from
                   implementing or enforcing the Early Vote Statute in any way
                   prohibiting or discouraging the use of any city hall, permanent
                   public library facility, fairground, civic center, courthouse,
                   county commission building, stadium, convention center,
                   government-owned senior center, or government-owned
                   community center for early voting by discriminatory means,
                   including because that facility is related to, designed for,
                   affiliated with, or part of a college or university, or through the


                                         91
                    facially unsupportable conclusion that a student union or
                    similar civic or community center at a public educational
                    facility does not qualify as either a civic center, convention
                    center, or government-owned community center, or that similar
                    facilities at a private educational facility do not qualify as a
                    civic center.

              c)    awarding Plaintiffs their costs, disbursements, and reasonable
                    attorneys’ fees incurred in bringing this action pursuant to 42
                    U.S.C. § 1988 and other applicable laws; and

              d)    granting such other and further relief as the Court deems just
                    and proper.

                                        COUNT II

                          Twenty-Sixth Amendment
                  U.S. Const. Amend XXVI, 42 U.S.C. § 1983,
                       28 U.S.C. § 2201, 28 U.S.C. § 2202
         Denial or Abridgement of the Right to Vote on Account of Age

        236. Plaintiffs reallege and incorporate by reference paragraphs 1 through

217 as though fully set forth herein.

        237. The Twenty-Sixth Amendment to the U.S. Constitution provides in

relevant part: “[t]he right of citizens of the United States, who are eighteen years of

age or older, to vote shall not be denied or abridged by . . . any State on account of

age.”

        238. The goal of the Amendment “was not merely to empower voting by

our youths but was affirmatively to encourage their voting, through the elimination

of unnecessary burdens and barriers, so that their vigor and idealism could be




                                           92
brought within rather than remain outside lawfully constituted institutions.”

Worden v. Mercer Cty. Bd. of Elections, 294 A.2d 233, 243 (N.J. 1972).

      239. The Twenty-Sixth Amendment guarantees young, qualified voters a

substantive right to participate equally with other qualified voters in the electoral

process. As a result, election laws, practices and procedures that have the purpose,

at least in part, of denying or abridging the right to vote on account of age are

unconstitutional. While the amendment “speaks only to age discrimination, it has,

as noted by Senators Percy and Brooke, among many other legislators, particular

relevance for the college youth who comprise approximately 50 per cent of all who

were enfranchised by this amendment.” Walgren v. Howes, 482 F.2d 95, 101 (1st

Cir. 1973) (citing 117 Cong. Rec. 5817, 5825).

      240. On its face, the Early Vote Statute authorizes supervisors to designate

additional early voting sites at “any city hall, permanent public library facility,

fairground, civic center, courthouse, county commission building, stadium,

convention center, government-owned senior center, or government-owned

community center as early voting sites.” Fla. Stat. § 101.657(1)(a) (emphasis

added).

      241. Nevertheless, the Secretary has read into the Statute an additional

limitation, forbidding the use of any facilities that are “related” to, “designated

for,” “affiliated with,” or “part of” a Florida college or university, and finding that


                                          93
a student union like Reitz Union does not qualify as an acceptable early voting site

under the Statute.

      242. This is the only limitation that the Secretary has read into the law and,

as many have publicly noted, it unfairly and facially targets Florida’s young voters

to a significantly greater degree than the rest of Florida’s voting population.

      243. Thus, upon information and belief, the Secretary acted with the intent,

at least in part, to suppress the vote of young voters in Florida with her

interpretation of the Early Vote Statute. As such, her interpretation violates the

Twenty-Sixth Amendment.

      244. This is consistent with several other attempts in recent years by

lawmakers to make it more difficult for Florida’s young voters to participate in the

electoral process in the hope of gaining or maintaining a partisan electoral

advantage.

      245. The Court found that the 2014 Opinion was intentionally

discriminatory on account of age, revealing a stark pattern of discrimination,

inexplicable on grounds other than age because it bears so heavily on younger

voters than all other voters, and that the Secretary’s stated interests “reek of

pretext.” Id. at 30-32.

      246. The Court also found that the historical background of the decision

revealed invidious purposes: given that the Legislature and the Secretary had


                                          94
advocated expanding early voting sites and giving supervisors more flexibility, the

2014 Opinion stood out as “a shady contraction in a context of expansion[.]” Id. at

33.

      247. The Secretary’s shifting and ambiguous statements since the

Preliminary Injunction Order have continued to discriminate against young voters

by casting a shadow over the propriety of offering on-campus early voting early

voting. Some supervisors reasonably believe that offering on-campus early voting

is either improper or subject to special requirements not applicable to other

categories of early voting site. Other supervisors may reasonably conclude that the

ambiguous legal status manufactured by the Secretary makes the use of college and

university early voting sites not worth the risk or the trouble.

      248. Nor has the Secretary clearly disavowed her prior unconstitutional

position that a campus site like Reitz Union does not qualify under the

requirements of the statute because the terms “convention center” and

“government-owned community center” “cannot be construed so broadly as to

include the Reitz Union.”

      249. Injunctive and declaratory relief is needed to resolve this existing

dispute, which presents an actual controversy between the Secretary and Plaintiffs,

who have adverse legal interests, because the Secretary’s interpretation of the

Early Vote Statute subjects Plaintiffs (and, in the case of the League and the


                                          95
Andrew Goodman Foundation, also their missions, and their members and

constituents) to serious and concrete injuries to their fundamental right to vote,

including, most immediately, in the upcoming primary and general elections to be

held in 2020.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

            a)    declaring, under the authority granted to this Court by 28
                  U.S.C. § 2201, that the Secretary’s interpretation of the Early
                  Vote Statute violates the Twenty-Sixth Amendment to the
                  United States Constitution;

            b)    preliminarily and permanently enjoining the Secretary, under
                  the authority granted to this Court by 28 U.S.C. §2202, from
                  implementing or enforcing the Early Vote Statute in any way
                  prohibiting or discouraging the use of any city hall, permanent
                  public library facility, fairground, civic center, courthouse,
                  county commission building, stadium, convention center,
                  government-owned senior center, or government-owned
                  community center for early voting by discriminatory means,
                  including because that facility is related to, designed for,
                  affiliated with, or part of a college or university, or through the
                  facially unsupportable conclusion that a student union or
                  similar civic or community center at a public educational
                  facility does not qualify as either a civic center, convention
                  center, or government-owned community center, or that similar
                  facilities at a private educational facility do not qualify as a
                  civic center;

            c)    awarding Plaintiffs their costs, disbursements, and reasonable
                  attorneys’ fees incurred in bringing this action pursuant to 42
                  U.S.C. § 1988 and other applicable laws; and

            d)    granting such other and further relief as the Court deems just
                  and proper.

                                        96
                                    COUNT III

                    First Amendment and Equal Protection
                U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                       28 U.S.C. § 2201, 28 U.S.C. § 2202
                      Undue Burden on the Right to Vote
                        (Permitted Parking Prohibition)

      250. Plaintiffs reallege and incorporate by reference paragraphs 1 through

217 as though fully set forth herein.

      251. The Permitted Parking Prohibition does not treat Florida voters

equally regarding access to early voting. To the contrary, the Legislature’s

enactment of the Permitted Parking Prohibition discourages and in some cases will

effectively prohibit the use of early voting sites in densely populated commercial

and residential areas that voters disproportionately access on foot, on public transit,

or through cars with parking permits—including college and university campuses.

      252. The chilling effect of the Permitted Parking Prohibition upon campus

early voting sites is exacerbated by the Secretary’s facially discriminatory

interpretation of the Early Vote Statute and the Secretary’s shifting and ambiguous

statements since the issuance of the 2014 Opinion.

      253. As a result, Florida voters living or working on or near a college or

university are less likely to have access to an early voting location that is on

campus or otherwise affiliated with that institution, even if the lack of such a




                                          97
location means that all voters in the county do not have an equal opportunity to

cast an early ballot.

      254. The Permitted Parking Prohibition further restricts supervisors’ ability

to designate early voting sites based on community geography and population,

limiting their ability to ensure that all voters in a county have an equal opportunity

to cast an early ballot, whether they live and are qualified to vote in a community

affiliated with one of Florida’s colleges or universities, or in any other community.

      255. Absent relief from this Court, Plaintiffs, and in the case of the League

and the Andrew Goodman Foundation, many of their members and those among

their constituency, as well as members of the campus communities they serve, will

have their access to early voting burdened or denied, such that they will not have

an equal opportunity to cast an early ballot.

      256. The burden of the Permitted Parking Prohibition, further, is likely to

fall heaviest on Florida’s young voters.

      257. Not only are young voters significantly more likely to live in or near

the communities in which the Permitted Parking Prohibition discourages—and in

some cases, is likely to effectively prohibit—early voting, they are also less likely

to have easy, immediate access to reliable transportation to travel to what has in

practice often turned out to be significant distances to reach the nearest early

voting site.


                                           98
      258. Young voters are also more likely to be first time voters and to be

figuring out how to vote for the first time. This fact already imposes significant

barriers to entry for young voters seeking to vote. See Eric Plutzer, supra. The

Permitted Parking Prohibition only increases these barriers and is likely to make

early voting harder to access, thereby discouraging young people, in particular,

from exercising their right to vote.

      259. In a case such as this, the Court must carefully balance the character

and magnitude of injury to the First and Fourteenth Amendment rights that the

plaintiffs seek to vindicate against the justifications put forward by the State for the

burdens imposed by the rule. See Burdick, 504 U.S. at 434; Anderson, 460 U.S. at

789. “However slight th[e] burden may appear, . . . it must be justified by relevant

and legitimate state interests sufficiently weighty to justify the limitation.”

Crawford, 553 U.S. at 191 (quotation marks omitted).

      260. Here, the Permitted Parking Prohibition clearly burdens the Plaintiffs’

(and in the case of the League and the Andrew Goodman Foundation, their

missions, as well as their members’ and constituencies’) right to vote. See Husted,

888 F. Supp. 2d at 907 (holding restrictions on times of early voting violated

voters’ right to vote), aff’d, 697 F.3d 423 (6th Cir. 2012); see also Sanchez, 214 F.

Supp. 3d at 974 (holding “distance Plaintiffs must travel and the associated costs

[to vote early at certain locations] are a material limitation” on voting); Florida,


                                          99
885 F. Supp. 2d at 329 (recognizing that restrictions on early voting in Florida

“would impose a sufficiently material burden to cause some reasonable . . . voters

not to vote” in Voting Rights Act context).

      261. Those burdens are not outweighed by any legitimate, much less

compelling, state interest in the law. There is no evidence that the supervisors,

when exercising their discretion to locate early voting sites so that all voters in

their county have an equal opportunity to cast an early ballot, could not or did not

consider and accommodate the specific parking needs of their communities. Nor is

there any evidence that requiring nonpermitted parking “sufficient . . . to

accommodate the anticipated amount of voters” is legitimately necessary for all

early voting locations, particularly those to which most voters already travel by

foot, public transit, or in a car with a parking permit.

      262. Injunctive and declaratory relief is needed to resolve this existing

dispute, which presents an actual controversy between the Secretary and Plaintiffs,

who have adverse legal interests, because the Permitted Parking Prohibition

subjects Plaintiffs (and, in the case of the League and the Andrew Goodman

Foundation, also their missions, and their members and constituents) to serious and

concrete injuries to their fundamental right to vote, including, most immediately, in

the upcoming primary and general elections to be held in 2020.

      WHEREFORE, Plaintiffs respectfully request that this Court enter


                                          100
judgment:

             a)    declaring, under the authority granted to this Court by 28
                   U.S.C. § 2201, that the Permitted Parking Prohibition, violates
                   the First and Fourteenth Amendments to the United States
                   Constitution;

             b)    preliminarily and permanently enjoining the Secretary, under
                   the authority granted to this Court by 28 U.S.C. § 2202, from
                   implementing or enforcing the Permitted Parking Requirement
                   in any way prohibiting or discouraging the use of any city hall,
                   permanent public library facility, fairground, civic center,
                   courthouse, county commission building, stadium, convention
                   center, government-owned senior center, or government-owned
                   community center for early voting by discriminatory means,
                   including because that facility is related to, designed for,
                   affiliated with, or part of a college or university, or lacks
                   adequate non-permitted parking;

             c)    awarding Plaintiffs their costs, disbursements, and reasonable
                   attorneys’ fees incurred in bringing this action pursuant to 42
                   U.S.C. § 1988 and other applicable laws; and

             d)    granting such other and further relief as the Court deems just
                   and proper.

                                    COUNT IV

                          Twenty-Sixth Amendment
                 U.S. Const. Amend XXVI, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
        Denial or Abridgement of the Right to Vote on Account of Age
                       (Permitted Parking Prohibition)

      263. Plaintiffs reallege and incorporate by reference paragraphs 1 through

217 as though fully set forth herein.




                                        101
      264. On its face, the Early Vote Statute clearly authorizes supervisors to

designate additional early voting sites at “any city hall, permanent public library

facility, fairground, civic center, courthouse, county commission building, stadium,

convention center, government-owned senior center, or government-owned

community center as early voting sites.” Fla. Stat. § 101.657(1)(a) (emphasis

added). Prior to the enactment of the Permitted Parking Prohibition, there was no

further explicit limitation on the characteristics that these facilities must have in

order to be properly utilized for early voting purposes.

      265. Nevertheless, the Secretary read into the Statute an additional

limitation, forbidding the use of any facilities that are “related” to, “designated

for,” “affiliated with,” or “part of” a Florida college or university. Sec’y’s Early

Vote Op. This is the only limitation that the Secretary read into the law and, as

many have publicly noted, it unfairly and facially targets Florida’s young voters to

a significantly greater degree than the rest of Florida’s voting population.

      266. Thus, as the Court found, the Secretary acted with the intent, at least

in part, to suppress the vote of young voters in Florida with her interpretation of

the Early Vote Statute through the 2014 Opinion in violation of the Twenty Sixth

Amendment.

      267. Although the Secretary invoked the specter of on-campus parking

issues in order to justify the Secretary’s facially discriminatory policy towards


                                         102
young voters, the Court found that this justification was insufficiently precise and

weighty to justify the 2014 Opinion’s facially discriminatory burden, and “reek[ed]

of pretext.”

      268. The Legislature adopted the Permitted Parking Prohibition for early

voting sites—and early voting sites alone—immediately after this Court rejected as

pretextual     the   Secretary’s   parking-based    justification   for   her   facially

discriminatory early voting policy, and directly following the 2018 general election

in which almost 60,000 young voters voted early at on-campus early voting sites

that were only opened as a result of Plaintiffs’ efforts in this litigation and the

Court’s Preliminary Injunction Order.

      269. The historical background of the adoption of the Permitted Parking

Prohibition, the specific sequence of events leading up to its adoption, and the

Legislature’s substantive and procedural departures, demonstrate that the Permitted

Parking Prohibition was, upon information and belief, enacted with the intent, at

least in part, to suppress the vote of young voters in Florida.

      270. The Permitted Parking Prohibition discourages and in some cases

effectively prohibits on-campus early voting in communities that voters

disproportionately access on foot, on public transit, or through cars with parking

permits. The chilling effect of the Permitted Parking Prohibition upon campus

early voting sites is exacerbated by the Secretary’s facially discriminatory


                                         103
interpretation of the Early Vote Statute and the Secretary’s shifting and ambiguous

statements since the issuance of the 2014 Opinion.

      271. Injunctive and declaratory relief is needed to resolve this existing

dispute, which presents an actual controversy between the Secretary and Plaintiffs,

who have adverse legal interests, because the Secretary’s interpretation and

enforcement of the Permitted Parking Prohibition subjects Plaintiffs (and, in the

case of the League and the Andrew Goodman Foundation, also their missions, and

their members and constituents) to serious and concrete injuries to their

fundamental right to vote, including, most immediately, in the upcoming primary

and general elections to be held in 2020.

      WHEREFORE, Plaintiffs respectfully request that this Court enter

judgment:

             a)    declaring, under the authority granted to this Court by 28
                   U.S.C. § 2201, that the Permitted Parking Prohibition violates
                   the Twenty-Sixth Amendment to the United States
                   Constitution;

             b)    preliminarily and permanently enjoining the Secretary, under
                   the authority granted to this Court by 28 U.S.C. § 2202, from
                   implementing or enforcing the Permitted Parking Prohibition in
                   any way prohibiting or discouraging the use of any city hall,
                   permanent public library facility, fairground, civic center,
                   courthouse, county commission building, stadium, convention
                   center, government-owned senior center, or government-owned
                   community center for early voting by discriminatory means,
                   including because that facility is related to, designed for,



                                        104
                  affiliated with, or part of a college or university, or lacks
                  adequate non-permitted parking;

            c)    awarding Plaintiffs their costs, disbursements, and reasonable
                  attorneys’ fees incurred in bringing this action pursuant to 42
                  U.S.C. § 1988 and other applicable laws; and

            d)    granting such other and further relief as the Court deems just
                  and proper.

Dated: August 1, 2019.

                                     Respectfully submitted,

                                       /s/ Frederick S. Wermuth
                                       Frederick S. Wermuth
                                       Florida Bar No.: 0184111
                                       Thomas A. Zehnder
                                       Florida Bar No. 63274
                                       KING, BLACKWELL, ZEHNDER
                                            & WERMUTH, P.A.
                                       P.O. Box 1631
                                       Orlando, FL 32802-1631
                                       Telephone: (407) 422-2472
                                       Facsimile: (407) 648-0161
                                       fwermuth@kbzwlaw.com
                                       tzehnder@kbzwlaw.com

                                       Marc E. Elias
                                       Elisabeth C. Frost*
                                       Amanda Callais*
                                       Jacki L. Anderson*
                                       John M. Geise*
                                       Alexi M. Velez*
                                       PERKINS COIE LLP
                                       700 Thirteenth St., N.W., Suite 600
                                       Washington, D.C. 20005-3960
                                       Telephone: (202) 654-6200
                                       Facsimile: (202) 654-9959


                                      105
melias@perkinscoie.com
efrost@perkinscoie.com
acallais@perkinscoie.com
jackianderson@perkinscoie.com
jgeise@perkinscoie.com
avelez@perkinscoie.com

Counsel for the Plaintiffs
*Admitted Pro Hac Vice




106
